
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



THIRD AMENDMENT


        THIS THIRD AMENDMENT (this "Third Amendment"), dated as of August 2,
2002, is entered into by and among LOUISIANA-PACIFIC CORPORATION, a Delaware
corporation (the "Borrower"), BANK OF AMERICA, N.A., as agent for the Lenders
(the "Administrative Agent") and those financial institutions parties to the
Credit Agreement as defined below (collectively, the "Lenders") signatory
hereto.


RECITALS


        A.    The Borrower, the Lenders and the Administrative Agent are parties
to a Credit Agreement dated as of November 15, 2001 (as amended or modified from
time to time, the "Credit Agreement"), pursuant to which the Administrative
Agent and the Lenders have extended certain credit facilities to the Borrower.

        B.    The Borrower has asked the Lenders to permanently reduce the
Aggregate Commitments and to amend the Credit Agreement in certain respects, and
subject to the terms and conditions of this Third Amendment, the Lenders have
agreed to do so.

        NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:

        1.    Defined Terms.    Unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement.

        2.    Amendment to Credit Agreement.    

        (a)  The Credit Agreement (exclusive of Schedules and Exhibits other
than as specifically amended herein) is hereby amended to read as shown on the
version of the Credit Agreement attached hereto as Exhibit A.

        (b)  Schedule 2.01 to the Credit Agreement is hereby amended and
restated as set forth on Replacement Schedule 2.01 attached hereto. The Lenders
hereby waive the required notice and reduction amount restrictions set forth in
clauses "(i)" and "(ii)" of the first sentence of Section 2.06. The Borrower
acknowledges and agrees that the Lenders are waiving the required notice and
reduction amount restrictions solely in connection with Commitment reduction
effected by this Third Amendment.

        (c)  Schedule 5.13 to the Credit Agreement is hereby amended and
restated as set forth on Replacement Schedule 5.13 attached hereto.

        3.    Representations and Warranties.    The Borrower hereby represents
and warrants, as of the Effective Date (as defined in Section 5 below), to the
Administrative Agent and each of the Lenders as follows:

        (a)  No Default or Event of Default has occurred and is continuing.

        (b)  The execution, delivery and performance by the Borrower of this
Third Amendment have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, notice to or action by, any Person (including any Governmental
Authority) in order to be effective and enforceable. The Credit Agreement as
amended by this Third Amendment constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its respective terms, without defense, counterclaim or offset except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors' rights generally or by
equitable principles relating to enforceability whether enforcement is sought in
a proceeding at law or in equity.

--------------------------------------------------------------------------------




        (c)  After giving effect to this Third Amendment, all representations
and warranties made by it contained in the Credit Agreement are true and correct
as though made on and as of the Effective Date (as defined in Section 5 below)
(except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct as of such earlier
date).

        (d)  It is entering into this Third Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent, any Lender (except for performance of the terms hereof applicable to
them) or any other person.

        4.    Amendment Fee.    In consideration of the execution of this Third
Amendment, the Borrower agrees to pay, as a condition to the effectiveness of
this Third Amendment, to the Administrative Agent (i) for the benefit of each
Lender, an amendment fee equal to 0.25 % of the Commitment of each such Lender
and (ii) such other fees for the benefit of the Administrative Agent or Banc of
America Securities LLC as may be agreed in a separate agreement between the
Borrower and such parties.

        5.    Effective Date.    The amendments set forth in paragraph 2 hereof
shall become effective as of the date each of the following conditions has been
fulfilled to the satisfaction of the Lenders or waived by the Lenders (the
"Effective Date"):

        (a)    Opinions of Borrower's Counsel.    Administrative Agent shall
have received opinions satisfactory to it from counsel for the Borrower covering
such matters incident to the transactions described herein as Administrative
Agent may reasonably request. Such opinions shall be addressed to the Lenders,
shall be dated as of the Effective Date, and shall be otherwise satisfactory in
substance and form to Administrative Agent and Administrative Agent's counsel.

        (b)    Costs and Expenses.    The Borrower shall have paid all accrued
and unpaid fees, costs and expenses to the extent then due and payable under the
Loan Documents at the Effective Date, together with reasonable Attorney Costs of
BofA to the extent invoiced prior to or at the Effective Date, together with
such additional reasonable amounts of Attorney Costs as shall constitute BOA'S
estimate of reasonable Attorney Costs incurred or to be incurred through; the
closing proceedings, provided that such estimate shall not thereafter preclude
final settling of accounts between the Borrower and BofA.

        (c)    Proceedings.    All proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to Administrative Agent, and
Administrative Agent shall have received all such counterpart originals or
certified or other copies of such documents as Administrative Agent may
reasonably request.

        (d)    Lenders.    Administrative Agent shall have received executed
counterparts of this Third Amendment from all of the Lenders.

        (e)    Payment of Fee.    Administrative Agent shall have received
payment in full in immediately available funds of the amendment fee referenced
in Section 4 above.

        (f)    Borrowing Base Certificate.    The Borrower shall have executed
and delivered to the Administrative Agent a Borrowing Base Certificate
substantially in the form of Exhibit B attached hereto showing that, after
giving effect to the Third Amendment, the Outstanding Amount will not exceed the
sum of the Cash Collateral and the Collateral Value of the Borrowing Base.

        (g)    Forex Obligations.    Bank of America, N.A. and Canadian Imperial
Bank of Commerce as parties to the Forex Agreement shall have consented to this
Third Amendment and shall have agreed that any provisions of the Credit
Agreement which are incorporated by reference into the Forex Agreement are
amended as set forth herein.

--------------------------------------------------------------------------------




        6.    Miscellaneous.    

        (a)  All terms, covenants and provisions of the Credit Agreement, after
giving effect to this Third Amendment, are and shall remain in full force and
effect, and all references therein and in the other Loan Documents to the Credit
Agreement shall henceforth refer to the Credit Agreement as amended by this
Third Amendment. This Third Amendment shall be deemed incorporated into, and a
part of, the Credit Agreement.

        (b)  This Third Amendment shall be binding upon and inure to the benefit
of the parties hereto and thereto and their respective successors and assigns.
No third party beneficiaries are intended in connection with this Third
Amendment.

        (c)  This Third Amendment shall be governed by and construed in
accordance with the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under federal law.

        (d)  This Third Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall be deemed to constitute but one and the same instrument.

        (e)  This Third Amendment, together with the Credit Agreement, contains
the entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Third Amendment supersedes all prior
drafts and communications with respect thereto. This Third Amendment may not be
amended except in accordance with the provisions of Section 10.01 of the Credit
Agreement.

        (f)    If any term or provision of this Third Amendment is deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Third Amendment
or the Credit Agreement, respectively.

        (g)  The Borrower hereby covenants to pay or to reimburse the
Administrative Agent and the Lenders, upon demand, for all reasonable costs and
expenses (including, without limitation, allocated costs of in-house counsel)
incurred in connection with the development, preparation, negotiation, execution
and delivery of this Third Amendment.

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

    LOUISIANA-PACIFIC CORPORATION, as the Borrower
 
 
By:
 
/s/ Curtis M. Stevens

--------------------------------------------------------------------------------

    Name:   Curtis M. Stevens

--------------------------------------------------------------------------------

    Title:   EVP, Administration and CFO

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as Administrative Agent, an L/C Issuer and a Lender
 
 
By:
 
/s/ Michael Balok

--------------------------------------------------------------------------------

    Name:   Michael Balok

--------------------------------------------------------------------------------

    Title:   Managing Director

--------------------------------------------------------------------------------


 
 
WACHOVIA BANK, N.A., as Syndication Agent and a Lender
 
 
By:
 
/s/ Shawn Janko

--------------------------------------------------------------------------------

    Name:   Shawn Janko

--------------------------------------------------------------------------------

    Title:   Vice President

--------------------------------------------------------------------------------


 
 
ROYAL BANK OF CANADA, as Documentation Agent and a Lender
 
 
By:
 
/s/ Chris Abe

--------------------------------------------------------------------------------

    Name:   Chris Abe

--------------------------------------------------------------------------------

    Title:   Manager

--------------------------------------------------------------------------------


 
 
THE BANK OF NOVA SCOTIA, as Lender
 
 
By:
 
/s/ Daryl K. Hogge

--------------------------------------------------------------------------------

    Name:   Daryl K. Hogge

--------------------------------------------------------------------------------

    Title:   Director

--------------------------------------------------------------------------------


 
 
EXPORT DEVELOPMENT CANADA, (formerly known as EXPORT DEVELOPMENT CORPORATION),
as a Lender
 
 
By:
 
/s/ William Clements

--------------------------------------------------------------------------------

    Name:   William Clements

--------------------------------------------------------------------------------

    Title:   RMO Asset Management

--------------------------------------------------------------------------------


 
 
By:
 
/s/ Vito Di Turi CA

--------------------------------------------------------------------------------

    Name:   Vito Di Turi CA

--------------------------------------------------------------------------------

    Title:   Asset Management

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A


--------------------------------------------------------------------------------





CREDIT AGREEMENT


        This CREDIT AGREEMENT ("Agreement") is entered into as of November 15,
2001, among LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the
"Borrower"), each lender from time to time party hereto (collectively, the
"Lenders" and individually, a "Lender"), and BANK OF AMERICA, N.A., as the
Administrative Agent and an L/C Issuer.

        The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

        In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


        1.01    Defined Terms.    

        As used in this Agreement, the following terms shall have the meanings
set forth below:

        "Administrative Agent" means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

        "Administrative Agent's Office" means the Administrative Agent's address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

        "Affiliate" means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be "controlled by" any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

        "Agent/Arranger Fee Letter" has the meaning specified in
Section 2.09(b).

        "Agent-Related Persons" means the Administrative Agent (including any
successor administrative agent), together with its Affiliates (including, in the
case of Bank of America in its capacity as the Administrative Agent, the
Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

        "Aggregate Commitments" has the meaning set forth in the definition of
"Commitment."

        "Agreement" means this Credit Agreement.

        "Applicable Rate" means 3.000% per annum for Eurodollar Rate Loans and
2.000% per annum for Base Rate Loans, provided, that if Borrower's long-term
unsecured senior debt rating falls to a level equal to or below BB- by S&P and
Ba3 by Moody's, then "Applicable Rate" shall thereafter mean 3.750% per annum
for Eurodollar Rate Loans and 2.750% per annum for Base Rate Loans.

        "Arrangers" means Banc of America Securities LLC, in its capacity as
joint lead arranger and sole book manager ("BAS") and Wachovia Securities, in
its capacity as joint lead arranger.

        "Assignment and Assumption Agreement" means an Assignment and Assumption
Agreement substantially in the form of Exhibit D.

1

--------------------------------------------------------------------------------




        "Attorney Costs" means and includes all fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

        "Attributable Indebtedness" means, on any date, without duplication
(a) in respect of any capital lease of any Person, the implied principal
component of Capital Lease Obligations as of such date, and (b) in respect of
any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

        "Audited Financial Statements" means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2000, and the related consolidated statements of income and cash
flows for such fiscal year of the Borrower and its Subsidiaries.

        "Bank of America" means Bank of America, N.A.

        "BAS" has the meaning set forth in the definition of "Arrangers."

        ''Base Rate" means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its "prime rate." Such "prime rate" is a rate set by Bank of America
based upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

        "Base Rate Loan" means a Loan that bears interest based on the Base
Rate.

        "Binding Commitment Date" means (i) with respect to a Tender Offer
Payment made pursuant to a tender offer, the date which is 10 Business Days
prior to the date such tender offer is commenced, (ii) with respect to a Tender
Offer Payment made pursuant to a redemption, the date which is 10 Business Days
prior to the date on which the Borrower gives notice of the redemption of the
applicable notes to the applicable indenture trustee and/or the holders thereof,
(iii) with respect to all other Tender Offer Payments, the date on which a
binding commitment to make such payment is made and which Tender Offer Payments
are made within 2 Business Days of the date on which such binding commitment is
made, (iv) with respect to a Market Order Payment made in connection with a
Market Order constituting an instruction delivered by Borrower, the date on
which the Borrower delivers such Market Order to a broker, dealer or other
intermediary (which Market Order shall not be valid for more than 30 days
thereafter and which Market Order shall specify the maximum Dollar amount of
notes to be purchased pursuant thereto), (v) with respect to a Market Order
Payment made in connection with Market Order constituting one or more offers to
sell presented to the Borrower, the first day of a period of 10 consecutive
Business Days during which the Borrower may make such Market Order Payments,
(vi) with respect to a Permitted Repayment or Forex Payment, the date which is
the date on which a binding commitment to make such payment is made, (vii) with
respect to a purchase of Replacement Assets, the date which is 2 Business Days
prior to the date on which a binding commitment to purchase such Replacement
Assets is made, and (viii) with respect to a Capital Expenditure, the date which
is 2 Business Days prior to the date on which a binding commitment to make such
Capital Expenditure is made.

        "Board" means the Board of Governors of the Federal Reserve System of
the United States of America.

2

--------------------------------------------------------------------------------




        "Borrower" has the meaning set forth in the introductory paragraph
hereto.

        "Borrowing" means a borrowing consisting of simultaneous Loans of the
same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

        "Borrowing Base Certificate" means a certificate substantially in the
form attached to the Third Amendment as Exhibit B, certified as true and correct
by a Responsible Officer of the Borrower.

        "Business Day" means any day other than a Saturday, Sunday, or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where the Administrative Agent's Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
applicable offshore Dollar interbank market.

        "Canadian Credit Facility" means (a) a working capital credit facility
for Louisiana-Pacific Canada Ltd. from Royal Bank of Canada in the principal
amount of $25,000,000 (Canadian); and (b) a credit line up to $35,000,000
(Canadian) for Louisiana-Pacific Canada Ltd., and its Subsidiaries, from Royal
Bank of Canada to cover principal, interest, overdrafts, fees and Swap
Termination Values, and transaction risk (including, but not limited to
electronic funds transfer and payment distribution services); each backed by a
guarantee by the Borrower, guarantees by the Subsidiaries of Louisiana-Pacific
Canada Ltd., Liens upon the accounts receivable and inventory of
Louisiana-Pacific Canada Ltd. and its Subsidiaries, and any refinancing,
refunding, renewal or extension thereof, provided that the amount of
Indebtedness thereunder is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder.

        "Capital Expenditure" means a capital expenditure to construct or
improve Core Assets.

        "Capital Lease Obligations" means all obligations under capital leases
of Borrower and its Subsidiaries determined on a consolidated basis, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

        "Cash" means, in the context of consideration received or to be received
by the Borrower or any Subsidiary pursuant to a transaction that constitutes a
Disposition, (i) any liabilities of the Borrower or such Subsidiary, as shown on
its most recent balance sheet, that are assumed by the transferee in such
transaction, other than contingent liabilities and liabilities that are by their
terms subordinated to the Obligations and (ii) any securities, notes or other
obligations received by the Borrower or such Subsidiary from such transferee
that are converted into cash within 30 days following the consummation of such
Disposition to the extent of the cash received by the Borrower or such
Subsidiary in that conversion. The term non-Cash in the context of any such
consideration shall mean all consideration that is not "Cash" under this
definition.

        "Cash Collateral" has the meaning specified in Section 2.14(c).

        "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of (i) in the case of L/C Obligations, the
Administrative Agent, the L/C Issuers and the Lenders, as collateral for the L/C
Obligations and (ii) in the case of Eurodollar Rate Loans, the Administrative
Agent and the Lenders, in each case as collateral for the L/C Obligations,
certain Eurodollar Rate Loans, as the case may be, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and, if applicable, the L/C Issuers (which documents
are hereby consented to by the Lenders). Derivatives of such term shall have
corresponding meaning. If a Default or Event of Default has occurred and is
continuing, Cash Collateral shall be maintained in blocked non-interest bearing
deposit accounts

3

--------------------------------------------------------------------------------




at Bank of America. If no Default or Event of Default has occurred and is
continuing, Cash Collateral shall be, at the Borrower's option, (x) maintained
in blocked interest bearing deposit accounts at Bank of America or (y) invested
in such other Cash Equivalents as directed by the Borrower and for which the
Borrower shall have provided evidence reasonably satisfactory to the
Administrative Agent that the Administrative Agent shall have a perfected, first
priority security interest in such Cash Collateral, subject to immaterial
administrative costs of the institution holding such collateral.

        "Cash Equivalents" means (a) Dollars; (b) securities issued or directly
and fully guaranteed or insured by the United States government or any
Governmental Authority thereof (provided that the full faith and credit of the
United States is pledged in support of those securities) having maturities of
not more than six months from the date of acquisition; (c) certificates of
deposit and eurodollar time deposits with maturities of six months or less from
the date of acquisition, bankers' acceptances with maturities not exceeding six
months and overnight bank deposits, in each case, with any Lender or with any
domestic commercial bank having capital and surplus in excess of $500,000,000
and a Thomson Bank Watch Rating of "B" or better; (d) repurchase obligations
with a term of not more than seven days for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications in clause (c) above; (e) commercial paper
having the highest rating obtainable from either Moody's or S&P and, in each
case maturing within six months after the date of acquisition; (f) money market
funds that are rated "AAm" by S&P and "Aam" by Moody's or higher; and
(g) auction rate securities with an "A" rating or better from any major rating
agency.

        "Change of Control" means, with respect to any Person, an event or
series of events by which:

        (a)  any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have "beneficial ownership" of all securities that such person or
group has the right to acquire (such right, an "option right"), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the Stock of such Person entitled to vote for
members of the board of directors or equivalent governing body of such Person on
a partially diluted basis (i.e., taking into account all such securities that
such person or group has the right to acquire pursuant to any option rights in
both the dividend and divisor used in calculating such percentage); or

        (b)  during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

        "Closing Date" means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

        "Code" means the Internal Revenue Code of 1986.

4

--------------------------------------------------------------------------------




        "Collateral" means (a) all Cash Collateral and Restricted Cash
Collateral and (b) all property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that is subject to a security interest or Lien in favor of
the Administrative Agent, on behalf of itself and the Lenders, to secure the
Obligations.

        "Collateral Documents" means, collectively, all documents with respect
to Cash Collateral and Restricted Cash Collateral, the Deed of Trust, the
Security Agreement, the Pledge Agreement, and all other security agreements,
mortgages, deeds of trust, patent, trademark and copyright assignments, lease
assignments, guarantees and other similar agreements between the Borrower, any
of its Subsidiaries and the Lenders, or the Administrative Agent for the benefit
of the Lenders, now or hereafter delivered (pursuant to Section 6.13 or
otherwise) to the Lenders or the Administrative Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against the Borrower or any of its Subsidiaries, as
debtor, in favor of the Lenders, or the Administrative Agent for the benefit of
itself and the Lenders, as secured party, but excluding any such document the
Lien of which has been released with respect to all Collateral encumbered
thereby in accordance with Section 2.14.

        "Collateral Value of the Borrowing Base" shall mean at any date the sum
of:

        (a)  The lesser of (1) the aggregate outstanding balances due under all
Eligible Accounts at such date multiplied by 60% and (2) $75,000,000.00; plus

        (b)  The lesser of: (1) 40% of the book value of all Eligible Inventory
at such date, and (2) $75,000,000.00; plus

        (c)  Fifty percent (50%) of the Deemed Mortgage Property Value; plus

        (d)  One hundred percent (100%) of the amount of any Restricted Cash
Collateral; provided, however, that in the calculation of the Collateral Value
of the Borrowing Base in connection with the making of any Credit Extension, the
aggregate without duplication of any Requested Amounts which are not Released
Amounts shall be deducted from the amount of Restricted Cash Collateral used in
such calculation (it being understood that Released Amounts, notwithstanding the
fact that they may remain deposited in the Restricted Cash Collateral Account,
do not constitute Restricted Cash Collateral and would not be included in the
calculation of Restricted Cash Collateral in any event).

        "Commitment" means, as to each Lender, its obligation to (a) make Loans
to the Borrower pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01, as
such amount may be reduced or adjusted from time to time in accordance with this
Agreement (collectively, the "Aggregate Commitments").

        "Commitment Fee Percentage" means 0.750% per annum, provided, that if
Borrower's long-term unsecured senior debt rating falls to a level equal to or
below BB- by S&P and Ba3 by Moody's, then "Commitment Fee Percentage" shall
thereafter mean 0.875%.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C.

        "Consolidated EBITDDA" means, as measured quarterly on the last day of
each fiscal quarter for the four quarters then ending, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in the determination
of such Consolidated Net Income, and (d) the amount of depreciation, depletion
and amortization expense deducted in determining such Consolidated Net Income.

5

--------------------------------------------------------------------------------




        "Consolidated Funded Indebtedness" means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
(a) the sum, without duplication, of (i) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder, under the Permitted Securitization, and under the
Indentures) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments (excluding contingent reimbursement
obligations for undrawn letters of credit and outstanding surety bonds, each in
the ordinary course of business), (ii) Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations, (iii) unfunded reserves
maintained with respect to pending or threatened disputes or settlement thereof,
and (iv) all Guaranty Obligations with respect to Indebtedness of the types
specified in subsections (i), (ii) and (iii) above of Persons other than the
Borrower or any Subsidiary, but excluding, in each case, the Forex Obligations
and the Installment Notes (as defined in the Forex Obligation) to the extent
cash or Cash Equivalents have been pledged to secure or deposited to provide for
the payment of either the Forex Obligations or such Installment Notes, minus
(b) all such Indebtedness (other than Indebtedness under the Permitted
Securitization) included in subsection (a) above that is (x) Non-Recourse to the
Borrower and its Subsidiaries or (y) recourse to L-P SPV, Inc., L-P SPV2, LLC,
or any other Subsidiary of the Borrower that is a special purpose subsidiary
created for the consummation of a financing transaction on terms and conditions
satisfactory to the Administrative Agent and the Required Lenders or created for
the consummation of a Note Financing, but only to the extent that such
Indebtedness is Non-Recourse (by virtue of clause (a) in the definition of such
term) to the Borrower and its Subsidiaries other than L-P SPV, Inc., L-P SPV2,
LLC, or such other Subsidiary, as applicable.

        "Consolidated Interest Charges" means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, (a) the sum of (i) all interest
and the amortization of all premium payments, fees, charges and related expenses
of the Borrower and its Subsidiaries, determined on a consolidated basis, in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (ii) the portion of rent expense of the
Borrower and its Subsidiaries, determined on a consolidated basis, with respect
to such period under capital leases that is treated as interest in accordance
with GAAP minus (b) interest income on each of the Timber Notes Receivable and
the Purchase Money Notes, up to the amount, if any, that the interest expense in
such period on the senior notes secured by the Timber Notes Receivable or the
Note Financing secured by such Purchase Money Notes, as applicable, is treated
as interest in accordance with GAAP.

        "Consolidated Net Income" means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period, including gains or losses from Dispositions of
assets, but excluding (i) up to $50,000,000 (in the aggregate) in other non-cash
extraordinary items and non-cash gains or losses arising from (A) the pulp mill
located in Samoa, California, (B) the pulp mill located in Chetwynd, British
Columbia, (C) the 65% interest in a joint venture in Ireland that has an
oriented strand board (OSB) mill, and (D) the Borrower's industrial panel
products segment, (ii) up to $100,000,000 (in the aggregate) in non-cash items
and non-cash gains or losses arising from Permitted Dispositions, (iii) up to
$10,000,000 in cash losses associated with the closure of the pulp mill located
in Chetwynd, British Columbia, and (iv) all non-cash charges related to FASB 142
adjustments.

        "Contractual Obligation" means, as to any Person, any provision of any
outstanding Stock issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Core Assets" shall have the meaning given such term in Section 7.05(l).

6

--------------------------------------------------------------------------------




        "Credit Extension" means each of the following: (a) a Borrowing, and
(b) an L/C Credit Extension.

        "Debt to Capitalization Ratio" means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, the ratio,
expressed as a percentage, of (a) Consolidated Funded Indebtedness, to (b) the
sum of (i) Consolidated Funded Indebtedness and (ii) Shareholders' Equity.

        "Debtor Relief Laws" means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

        "Deed of Trust" means, collectively, each of the thirteen Deeds of
Trust, substantially in the form attached hereto as Exhibit F, dated as of the
Closing Date, executed by the Borrower in favor of the Administrative Agent, for
the benefit of itself and the Lenders, and each deed of trust, mortgage or
similar instrument executed and delivered to the Administrative Agent pursuant
hereto or otherwise in connection herewith, but excluding any such Deed of Trust
or any such deed of trust, mortgage, or similar instrument the Lien of which has
been released with respect to all Collateral encumbered thereby in accordance
with Section 2.14.

        "Deemed Mortgaged Property Value" means the value of the Mortgaged
Property that is covered by title insurance with exceptions reasonably
acceptable to the Administrative Agent, according to the most recent appraisal
conducted pursuant to either Section 4.01(a)(viii), 6.01(d), or 6.01(e) or, if
the most recent Quarterly Timber Report is more recent, the sum of (a) 70% of
the Retail Timberlands Value plus (b) the product of (i) the Mortgaged Property
Per-Acre Value times (ii) the number of acres of Mortgaged Property that is
covered by title insurance with exceptions reasonably acceptable to the
Administrative Agent.

        "Default" means any event that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

        "Default Rate" means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws; and further provided,
that in no event shall the Default Rate exceed the Maximum Rate.

        "Disposition" or "Dispose" means, with respect to any Person, the sale,
transfer, license or other disposition (including any sale and leaseback
transaction) of any property (other than the Stock of such Person) by such
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

        "Dissolving Subsidiary" has the meaning specified in Section 3.08.

        "Dollar" and "$" means lawful money of the United States of America
unless otherwise specified.

        "Domestic Subsidiary" means a Subsidiary organized under the laws of one
of the United States or subdivision thereof.

        "EBIT" means, with respect to any Person, as measured in accordance with
GAAP and quarterly on the last day of each fiscal quarter for the four quarters
then ending, an amount equal

7

--------------------------------------------------------------------------------




to, without duplication, the sum of (i) consolidated net income (or net loss)
for such period, plus (ii) consolidated interest charges to the extent included
in the determination of such consolidated net income (or loss), plus (iii) all
accrued taxes on or measured by income to the extent included in the
determination of such consolidated net income (or loss); provided, that
consolidated net income (or loss) shall be computed for these purposes without
giving effect to extraordinary losses or extraordinary gains or to any gains or
losses associated with the sale or write-down of assets outside the ordinary
course of business.

        "Eligible Account" shall mean an account receivable of the Borrower (net
of any credit balance, trade discount, or unbilled amount or retention) for
which each of the following statements is accurate (and the Borrower by
including such account receivable in any Borrowing Base Certificate shall be
deemed to represent and warrant to the Administrative Agent and the Lenders the
accuracy of such statements as of the date of such Borrowing Base Certificate):

        (a)  Said account receivable is a binding and valid obligation of the
obligor thereon, in full force and effect and enforceable in accordance with its
terms (except as may be limited by Debtor Relief Laws or by general equitable
principles (whether enforcement is sought by proceedings in law or equity)) and
Administrative Agent for the benefit of the Lenders has a first priority
perfected security interest in such account receivable pursuant to a security
agreement in form and substance satisfactory to the Lenders (except for Liens
permitted under Section 7.01(c) and Section 7.01(d));

        (b)  Said account receivable is derived from sales made or services
rendered to the obligor thereunder in the ordinary course of the Borrower's
business;

        (c)  Said account receivable is free of all default by the obligor
thereunder, counterclaims, offsets and defenses and from any rescission,
cancellation or avoidance, whether by operation of law or otherwise;

        (d)  Said account receivable is free and clear of all Liens except in
favor of the Administrative Agent and except for Liens permitted under
Section 7.01(c) and Section 7.01(d) ;

        (e)  The obligor on said account receivable (1) is located within the
United Sates of America, the District of Columbia, or, if not so located, is
covered by Eximbank insurance, other insurance acceptable to the Administrative
Agent in its sole discretion, or a letter of credit in form and substance
acceptable to the Administrative Agent, which letter of credit names the
Administrative Agent as the beneficiary or which, if issued in favor of the
Borrower has been assigned to the Administrative Agent for the benefit of the
Lenders; (2) is not the subject of any pending bankruptcy or insolvency
proceeding, does not have a trustee or receiver currently appointed for all or a
substantial part of its property, is not currently subject to an assignment for
the benefit of creditors, a written admission of its inability to pay its debts
as they mature or a suspension of its business; (3) is not a federal
governmental department, commission, board, bureau or agency; and (4) is not an
Affiliate of the Borrower.

        "Eligible Assignee" has the meaning specified in Section 10.07(h).

        "Eligible Inventory" shall mean Inventory owned by the Borrower or its
Subsidiaries as defined in the New York Uniform Commercial Code in which Lender
has a first priority perfected security interest pursuant to a security
agreement in form and substance satisfactory to the Lenders, free and clear of
all Liens, except for Liens permitted under Section 7.01(c) and Section 7.01(d)
(and the Borrower by including such Inventory in any Borrowing Base Certificate
shall be deemed to represent and to warrant to the Administrative Agent and the
Lenders as of the date of such Borrowing Base Certificate the conformity of such
Eligible Inventory with this definition).

8

--------------------------------------------------------------------------------




        "Environmental Laws" means all Laws relating to environmental, health,
safety and land use matters applicable to any property.

        "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment, or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (c) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        "ERISA" means the Employee Retirement Income Security Act of 1974 and
any regulations issued pursuant thereto.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA which could reasonably be expected to give rise to any liability with
respect to such withdrawal; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

        "Eurodollar Base Rate" has the meaning set forth in the definition of
"Eurodollar Rate."

        "Eurodollar Rate" means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:


Eurodollar Rate =   Eurodollar Base Rate

--------------------------------------------------------------------------------

    1.00 - Eurodollar Reserve Percentage

        Where,

        "Eurodollar Base Rate" means, for such Interest Period:

        (a)  the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

9

--------------------------------------------------------------------------------





        (b)  in the event the rate referenced in the preceding subsection
(a) does not appear on such page or service or such page or service shall cease
to be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

        (c)  in the event the rates referenced in the preceding subsections
(a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America's London
Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.

        "Eurodollar Rate Loan" means a Loan that bears interest at a rate based
on the Eurodollar Rate.

        "Eurodollar Reserve Percentage" means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Board for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities"). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

        "Event of Default" means any of the events or circumstances specified in
Article VIII.

        "Evergreen Letter of Credit" has the meaning specified in
Section 2.03(b)(iii).

        "Exchange Value" has the meaning specified in Section 7.05(k)(iii).

        "Excess Released Amount" has the meaning specified in Section 2.14(f).

        "Existing Credit Facility" means the Credit Agreement dated as of
January 31, 1997 among the Borrower, Bank of America, as agent, and a syndicate
of lenders.

        "Existing Hedging Obligations" of any Person means all liabilities of
such Person under the Swap Contracts existing as of the Closing Date and
identified on Schedule 1.01.

        "Existing Letters of Credit" has the meaning specified in
Section 2.03(l).

        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

        "Foreign Lender" has the meaning specified in Section 10.15.

10

--------------------------------------------------------------------------------




        "Foreign Subsidiary'' means a Subsidiary that is not a Domestic
Subsidiary.

        "Forex Agreement" means the Standby Purchase and Note Support Agreement
dated August 16, 1999 by and among the Borrower, Bank of America, and Canadian
Imperial Bank of Commerce, as amended by (a) the Waiver and First Amendment to
Standby Purchase and Note Support Agreement dated July 18, 2001, (b) the Second
Amendment to Standby Purchase and Note Support Agreement dated as of
November 15, 2001, (c) the Consent and Third Amendment to Standby Purchase and
Note Support Agreement dated as of December 30, 2001, and (d) the Waiver and
Fourth Amendment to Standby Purchase and Note Support Agreement dated as of
July 23, 2002.

        "Forex Obligation" means the Borrower's obligations under the Forex
Agreement.

        "Forex Payment" means a payment or pledge of cash or Cash Equivalents by
Borrower or Louisiana-Pacific Canada Ltd. to pay, perform, redeem, purchase or
secure (with a first priority Lien, subject to immaterial administrative costs
of the institution holding such collateral) in whole or in part the Forex
Obligation or the Installment Notes (as defined in the Forex Agreement), as the
case may be, together with any tender offer, redemption, purchase price or
prepayment premiums, make-whole payments, accelerated fees and other prepayment
charges required to be paid in connection therewith and any legal fees,
financial advisory fees and other transaction costs incurred by the Borrower or
a Subsidiary in connection therewith, or a reimbursement to the Borrower for
such amounts paid by Louisiana-Pacific Canada Ltd. after the date on which a
Permitted Disposition has occurred. Any such pledge shall be made pursuant to a
security agreement and other documentation reasonably acceptable to
Administrative Agent and the Required Lenders in their reasonable discretion and
be accompanied by a legal opinion(s) to Administrative Agent in form and
substance reasonably satisfactory thereto relating to such pledge and such other
matters as Administrative Agent may reasonably request, which opinion(s) shall
be rendered by United States and/or Canadian counsel, as may be reasonably
required by Administrative Agent.

        "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

        "Guarantors" means any Person required under Section 6.13(a) to execute
a Guaranty.

        "Guaranty" means any guaranty executed pursuant to Section 6.13(a).

        "Guaranty Obligation" means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guarantying any Indebtedness or other obligation payable or
performable by another Person (the "primary obligor") in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity

11

--------------------------------------------------------------------------------




capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (to the
extent of the greater of book and fair market value of such assets); provided,
however, that the term "Guaranty Obligation" shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

        "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        "Hedging Lender" shall mean any Affiliate of any Lender that is a party
to Swap Contracts evidencing Hedging Obligations but is not a signatory to this
Agreement.

        "Hedging Obligations" of any Person means the Existing Hedging
Obligations of such Person and all other liabilities of such Person under Swap
Contracts entered into with any Lender or an Affiliate of any Lender with the
written consent of the Administrative Agent, including in any case termination
obligations thereunder; provided, however, that such liabilities under a Swap
Contract (a) with an Affiliate of a Lender shall not constitute Hedging
Obligations hereunder unless and until such liabilities are certified as such in
writing to the Administrative Agent by the Borrower and such Lender Affiliate
and (b) shall constitute Hedging Obligations hereunder only up to an aggregate
notional amount of $25,000,000 (excluding the Existing Hedging Obligations).

        "Honor Date" has the meaning specified in Section 2.03(c)(i).

        "Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following:

        (a)  all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

        (b)  all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;

        (c)  net obligations under any Swap Contract in an amount equal to the
Swap Termination Value thereof;

        (d)  all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

        (e)  indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

        (f)    Capital Lease Obligations and Synthetic Lease Obligations; and

12

--------------------------------------------------------------------------------




        (g)  all Guaranty Obligations of such Person in respect of any of the
foregoing.

        For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless (i) such Indebtedness is
Non-Recourse to such Person subject only to customary exceptions reasonably
acceptable to the Administrative Agent or (ii) such Indebtedness is Non-Recourse
to such Person as a matter of law by virtue of the organizational structure of
the partnership or joint venture. The amount of any Capital Lease Obligation or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

        "Indemnified Liabilities" has the meaning set forth in Section 10.05.

        "Indemnitees" has the meaning set forth in Section 10.05.

        "Indentures" means, collectively, the Senior Note Indentures and the
Senior Subordinated Note Indenture.

        "Intercreditor Agreement" means the intercreditor agreement,
substantially in the form attached hereto as Exhibit G, dated as of the Closing
Date, between the Administrative Agent on behalf of the Lenders, on the one
hand, and Bank of America and Canadian Imperial Bank of Commerce, a Canadian
chartered bank, on the other hand.

        "Interest Coverage Ratio for the Relevant Period" means, as of any date
of determination (a "Determination Date"), for the Borrower and its Subsidiaries
on a consolidated basis, the ratio of (a) Consolidated EBITDDA to
(b) Consolidated Interest Charges, calculated on a consolidated basis for the
most recent four fiscal quarter period ending on or before the Determination
Date (the "Relevant Period") and after giving pro forma effect (i) in the
calculation of Consolidated EBITDDA, to any Permitted Dispositions made on or
after the first day of the Relevant Period through and including the
Determination Date, any Projected Replacement Asset EBITDDA and any Projected
Capital Expenditure EBITDDA and (ii) in the case of calculation of Consolidated
Interest Charges, (A) to any Permitted Debt Payment (excluding Forex Payments
which constitute the pledge of cash or Cash Equivalents for the Forex
Obligations) made on or after the first day of the Relevant Period through and
including the Determination Date and (B) to assumed Permitted Debt Payments in
an aggregate principal amount equal to the amounts on deposit in the Restricted
Cash Collateral Account and the Segregated Account as of the Determination Date,
assuming that such assumed Permitted Debt Payments bear interest at a rate per
annum equal to the weighted average of the interest rates accruing on the then
outstanding notes issued pursuant to the Indentures, provided that the Borrower
shall not be entitled to make such assumption to the extent that the Borrower
would be permitted, as of the Determination Date, to use any portion of such
amounts on deposit under Sections 2.14(b)(ii)(D)(y) and 2.14(b)(ii)(E)(y) for
Capital Expenditures and the purchase of Replacement Assets (it being understood
that the Borrower shall be entitled to assume such Permitted Debt Payments
regardless of whether the Borrower anticipates, as of the Determination Date,
actually making such Permitted Debt Payments), in all cases as if such Permitted
Payment or Permitted Disposition occurred as of the first day of the Relevant
Period.

        "Interest Coverage Compliance Certificate" means a certificate
substantially in the form attached to the Third Amendment as Exhibit C.

        "Interest Payment Date" means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

13

--------------------------------------------------------------------------------




        "Interest Period" means, with respect to each Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate Loan and ending on the date one,
two, three or six months thereafter, as selected by the Borrower in its Loan
Notice; provided that:

          (i)  any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

        (ii)  any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

        (iii)  no Interest Period shall extend beyond the scheduled Maturity
Date.

        "Investment" means, as to any Person, any acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, guaranty of debt of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, net of payment, redemption, dividends and other
distributions on account of such Investment received by such Person, but without
adjustment for subsequent increases or decreases in the value of such Investment
and without giving effect to any write-downs with respect to such Investment on
such Person's balance sheet.

        "IRS" means the United States Internal Revenue Service.

        "Laws" means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

        "L/C Advance" means, with respect to each Lender, such Lender's
participation in any L/C Borrowing in accordance with its Pro Rata Share.

        "L/C Borrowing" means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing.

        "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

        "L/C Issuer" means (a) Bank of America in its capacity as issuer of
Letters of Credit (other than Existing Letters of Credit) hereunder, or any
successor issuer of Letters of Credit (other than Existing Letters of Credit)
hereunder and (b) subject to the limitations contained in Section 2.03(l),
Wachovia, or any successor to Wachovia, in its capacity as the issuer of the
Existing Letters of Credit.

        "L/C Obligations" means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all

14

--------------------------------------------------------------------------------




L/C Borrowings, but excluding any Unreimbursed Amounts to the extent that they
have been refinanced by Borrowings of Base Rate Loans as of such date.

        "Lender" has the meaning specified in the introductory paragraph hereto
and, as the context requires, shall include the L/C Issuers and any Affiliate of
a Lender to the extent it is owed Hedging Obligations as provided in the
definition thereof.

        "Lending Office" means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

        "Letter of Credit" means any letter of credit issued hereunder and shall
include the Existing Letters of Credit.

        "Letter of Credit Application" means an application and agreement for
the issuance or amendment of a letter of credit in the form from time to time in
use by the relevant L/C Issuer.

        "Letter of Credit Expiration Date" means the day that is seven days
prior to the Maturity Date (or, if such day is not a Business Day, the
immediately preceding Business Day).

        "Letter of Credit Sublimit" means an amount equal to the lesser of the
Aggregate Commitments and $100,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.

        "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the due filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.

        "Loan" has the meaning specified in Section 2.01.

        "Loan Documents" means this Agreement, each Collateral Document, the
Agent/Arranger Fee Letter, each Request for Credit Extension, each Compliance
Certificate, each Guaranty, the Intercreditor Agreement, any Swap Contracts
evidencing Hedging Obligations, and all other documents executed by a Loan Party
and delivered to the Administrative Agent or any Lender pursuant thereto.

        "Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Loans as the same
Type, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

        "Loan Parties" means, collectively, the Borrower, each Guarantor, and
each Subsidiary whose Stock is pledged under any Pledge Agreement.

        "Market Order" shall mean any instruction delivered by the Borrower to a
broker, dealer or other intermediary to offer to purchase any the notes issued
pursuant to the Indentures in the market for the Borrower's account or any offer
to sell any the notes issued pursuant to the Indentures in the market presented
to the Borrower by any broker, dealer or other intermediary which, upon
acceptance by the Borrower, would result in the Borrower being entitled to
purchase the notes subject thereto for its account.

        "Market Order Payment" shall mean the market price offered or accepted
by the Borrower for the notes subject to the Market Order, plus any incidental
and customary broker, dealer or other

15

--------------------------------------------------------------------------------




intermediary transaction costs incurred by the Borrower that are typically
associated with open market transactions.

        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

        "Maturity Date" means (a) January 31, 2004, or (b) such earlier date
upon which the Commitments may be terminated in accordance with the terms
hereof.

        "Maximum Rate" has the meaning specified in Section 10.10.

        "Merchantable Timber Inventory" means, as of the Closing Date, the
number of thousands of board feet of merchantable timber inventory as set forth
in the appraisal conducted pursuant to Section 4.01(a)(viii), as thereafter
adjusted for purchases and sales, timber harvests and growth, all with respect
to growing timber on the Mortgaged Property as set forth in the most recent of
(a) the most recent Quarterly Timber Report and (b) the most recent appraisal
conducted pursuant to either Section 4.01(a)(viii), 6.01(d), or 6.01(e).

        "Moody's" means Moody's Investors Service, Inc.

        "Mortgaged Property" means, at any time, all property (if any) subject
to a Lien pursuant to the Deed of Trust (if any) at such time.

        "Mortgaged Property Per-Acre Value" means an average Dollar value per
acre of the land comprising the Mortgaged Property as determined pursuant to the
most recent of (a) the most recent Quarterly Timber Report and (b) the most
recent appraisal conducted pursuant to either Section 4.01(a)(viii), 6.01(d), or
6.01(e).

        "Multiemployer Plan" means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
three calendar years, has made or been obligated to make contributions.

        "Net Disposition Proceeds" means, as to any Disposition, proceeds in
cash, checks or other Cash Equivalents as and when received by such Person, net
of: (a) the direct costs relating to such Disposition excluding amounts payable
to such Person or any Affiliate of such person, (b) sales, use or other
transaction taxes paid or payable by such Person as a direct result thereof,
(c) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by the asset which is the subject
of such Disposition, (d) income taxes payable on account of such Disposition,
and (e) amounts received by such Person in respect of current assets, which
amount shall not exceed the book value of such current assets.

        "Net Issuance Proceeds" means, as to any issuance of equity or
incurrence of Indebtedness by any Person, cash proceeds received by such Person
in connection therewith, net of out-of-pocket costs and expenses paid or
incurred in connection therewith.

        "Non-Core Assets" shall have the meaning given such term in
Section 7.05(j).

        "Non-Recourse" means, with respect to Indebtedness of any Person,
Indebtedness: (a) as to which neither such Person, a Subsidiary of such Person,
nor any Person of which such Person is a Subsidiary, (i) provides credit support
of any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness but excluding any agreement to provide managerial
support), (ii) is directly or indirectly liable as a guarantor or otherwise, or
(iii) constitutes the

16

--------------------------------------------------------------------------------




lender; and (b) in respect of which no default would permit upon notice, lapse
of time or both any holder of any other Indebtedness (other than the
Obligations) of such Person, a Subsidiary of such Person, or any Person of which
such Person is a Subsidiary, to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity.

        "Nonrenewal Notice Date" has the meaning specified in
Section 2.03(b)(iii).

        "Note Financing" means Indebtedness of the Borrower or a Subsidiary of
Borrower incurred in connection with a Purchase Money Note in a principal amount
not in excess of the principal amount of such Purchase Money Note, which
Indebtedness is secured by a Purchase Money Note, or any Guaranty Obligation of
such Indebtedness, which in either case is created pursuant to an arms-length
transaction with a Person who is not an Affiliate of Borrower.

        "Note Financing Subsidiary" means a wholly owned Subsidiary of Borrower
or of a wholly Subsidiary of Borrower which is created to facilitate a Note
Financing and whose only material assets are the related Purchase Money Note,
the related transaction documents and the rights and claims associated
therewith, or equity ownership of a Subsidiary which owns such Purchase Money
Note.

        "Obligations" means the Hedging Obligations and all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest that accrues after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding.

        "Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

        "Other Taxes" has the meaning specified in Section 3.01(b).

        "Outstanding Amount" means (i) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

        "Participant" has the meaning specified in Section 10.07(d).

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "Pension Plan" means any "employee pension benefit plan" (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

17

--------------------------------------------------------------------------------






        "Permitted Business" means any business conducted by the Borrower on the
Closing Date and any reasonable extension thereof.

        "Permitted Core Asset Disposition" has the meaning specified in
Section 7.05(l).

        "Permitted Debt Payment" means any Permitted Payment (other than any
purchase of Replacement Assets and any Capital Expenditure).

        "Permitted Disposition" means a Permitted Core Asset Disposition or a
Permitted Non-Core Asset Disposition.

        "Permitted Non-Core Asset Disposition" has the meaning specified in
Section 7.05(j).

        "Permitted Payment" shall mean any of a Forex Payment, Permitted
Repayment, Market Order Payment, Tender Offer Payment, purchase of Replacement
Assets or Capital Expenditure.

        "Permitted Repayment" means (i) a payment in whole or in part of
outstanding principal or accrued but unpaid interest under (a) the Permitted
Securitization, (b) any of the notes issued pursuant to the Indentures at their
stated maturities but excluding any Tender Offer Payment or a Market Order
Payment, (c) the Obligations in connection with a reduction of the Aggregate
Commitments pursuant to Section 2.06 in the amount equal to the portion of such
payment constituting a payment of principal, which reduction shall not be
required if the Obligations are paid pursuant to Section 2.04 in connection
with, and to permit a Tender Offer Payment or Market Order Payment, or (d) other
Indebtedness permitted under Section 7.03, or (ii) a payment of unfunded
reserves referred to in Section (a)(iii) of the definition of "Consolidated
Funded Indebtedness," together with, in each case, any tender offer, redemption,
purchase price or prepayment premiums, make-whole payments, accelerated fees and
other prepayment charges required to be paid in connection therewith and any
legal fees, financial advisory fees and other transaction costs incurred by the
Borrower or a Subsidiary in connection therewith.

        "Permitted Securitization" means the securitization of the accounts
receivable of the Borrower and its Subsidiaries up to an amount of approximately
$125,000,000 at any time outstanding on terms and conditions set forth in the
"Transaction Documents" as defined in the Permitted Securitization Credit and
Security Agreement and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of Indebtedness thereunder is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder.

        "Permitted Securitization Credit and Security Agreement" means the
Credit and Security Agreement, dated on or about the date hereof, among the
Borrower, the Securitization Subsidiary, Blue Ridge Asset Funding Corporation,
and the other parties thereto.

        "Person" means any individual, trustee, corporation, general
partnership, limited partnership, limited liability company, unlimited liability
company, joint stock company, trust, unincorporated organization, bank, business
association, firm, joint venture or Governmental Authority.

        "Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

        "Pledge Agreement" means the Pledge Agreement, substantially in the form
attached hereto as Exhibit H, dated as of the Closing Date, executed by the
Borrower in favor of the Administrative Agent for the benefit of itself and the
Lenders.

18

--------------------------------------------------------------------------------




        "Pledged Collateral" shall have the meaning specified in the Pledge
Agreement, which shall at all such times include the Stock of 3047525 Nova
Scotia Company and 3047526 Nova Scotia Company.

        "Pro Rata Share" means, with respect to each Lender, the percentage of
the Aggregate Commitments specified set forth opposite the name of such Lender
on Schedule 2.01, as such share may be adjusted (carried out to the ninth
decimal place) as contemplated herein.

        "Projected Capital Expenditure EBITDDA" shall mean, as of any date of
calculation of the Interest Coverage Ratio in connection with any release of
Restricted Cash Collateral, projected EBITDDA attributable to any Capital
Expenditure with respect to which the Borrower has presented invoices or other
evidence satisfactory to the Administrative Agent, with such projected
calculation being approved by Required Lenders.

        "Projected Replacement Asset EBITDDA" shall mean, as of any date of
calculation of the Interest Coverage Ratio in connection with any release of
Restricted Cash Collateral, EBITDDA attributable to any Replacement Asset with
respect to which a letter of intent to purchase, purchase agreement or other
similar document has been entered into by Borrower and the seller of such
Replacement Asset, calculated either (i) based on historical EBITDDA of such
Replacement Asset, with such historical calculation being acceptable to
Administrative Agent in its sole discretion or (ii) based on projected EBITDDA
of such Replacement Asset, with such projected calculation being approved by
Required Lenders.

        "Purchase Money Note" means Indebtedness owed to the Borrower or a
Subsidiary of Borrower by the buyer of assets disposed of in connection with a
Permitted Disposition as consideration in whole or in part for the purchase of
such assets.

        "Quarterly Timber Report" has the meaning specified in Section 6.01(d).

        "Register" has the meaning specified in Section 10.07(c).

        "Release Request" has the meaning specified in Section 2.14(b)(ii).

        "Released Amount" has the meaning specified in Section 2.14(b)(ii).

        "Replacement Assets" means either (a) Core Assets or (b) a majority of
the Stock entitled to vote (determined without regard to any voting power that
has been or may be conferred by any class or classes of Stock by reason of the
occurrence of any contingency) at such time in the election of the Board of
Directors of any Person all or substantially all of whose assets are Core Assets
and that will become on the date of acquisition thereof a Subsidiary as a result
of such acquisition.

        "Reportable Event" means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived.

        "Request for Credit Extension" means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

        "Requested Amount" has the meaning specified in Section 2.14(b)(ii).

        "Requested Release Date" has the meaning specified in
Section 2.14(b)(ii).

        "Required Lenders" means, as of any date of determination, Lenders whose
Voting Percentages aggregate more than 662/3%.

        "Required Lenders Request" has the meaning specified in
Section 2.14(b)(ii).

19

--------------------------------------------------------------------------------




        "Relevant Period" shall have the meaning given such term in the
definition of "Interest Coverage Ratio for the Relevant Period."

        "Responsible Officer" means the chief executive officer, president,
chief financial officer, treasurer, assistant treasurer or controller of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

        "Restricted Cash Collateral" means all cash or Cash Equivalents from
time to time deposited into the Restricted Cash Collateral Account.

        "Restricted Cash Collateral Account" means, if no Default or Event of
Default has occurred and is continuing, at the Borrower's option, (x) a blocked
deposit account at Bank of America and (y) investment accounts at Bank of
America, another Lender, or an Affiliate of either invested in such other Cash
Equivalents as directed by the Borrower (provided that at least fifty percent
(50%) of the aggregate amount held in all such investment accounts from time to
time must be held in investment accounts at Bank of America or an Affiliate
thereof), or if a Default or Event of Default has occurred and is continuing, a
blocked non-interest bearing account at Bank of America, into which Net
Disposition Proceeds of Permitted Dispositions shall be deposited in accordance
with, and to the extent required by, Section 2.05(b), which accounts shall be
established pursuant to the Restricted Cash Collateral Agreements and in which
the Administrative Agent shall have a perfected, first priority security
interest, subject to immaterial administrative costs of the institution holding
such collateral.

        "Restricted Cash Collateral Agreements" means a security agreement,
account control agreements or other documents relating to any other account
which is a Restricted Cash Collateral Account as the Administrative Agent may
require in order to cause Administrative Agent to have a perfected first
priority security interest therein. Such documents shall be in form and
substance satisfactory to Administrative Agent in its sole discretion and be
accompanied by legal opinion(s) to Administrative Agent in form and substance
satisfactory thereto relating to the security interest granted therein and such
other matters as Administrative Agent may request, which opinion(s) shall be
rendered by United States and/or Canadian counsel, as may be required by
Administrative Agent.

        "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.

        "Retail Timberlands Value" means, for any date, the product of (a) the
arithmetic average price per thousand board feet of sawlogs weighted by grade
and species (as reported by an outside index or reporting service acceptable to
the Administrative Agent and the Required Lenders) for the twelve months
preceding such date (net of any applicable log and haul costs per thousand board
feet during such twelve months); and (b) the Merchantable Timber Inventory of
the Borrower and its Subsidiaries as adjusted on or most recently before such
date pursuant to the definition thereof in this Section 1.01.

        "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

20

--------------------------------------------------------------------------------




        "Securitization Subsidiary" means the Subsidiary created by the Borrower
as a special purpose vehicle in order to carry out the Permitted Securitization.

        "Security Agreement" means the Security Agreement, substantially in the
form attached hereto as Exhibit I, dated as of the Closing Date, executed by the
Borrower in favor of the Administrative Agent for the benefit of itself and the
Lenders.

        "Segregated Account" has the meaning specified in Section 2.05(b).

        "Senior Note Indentures" means, collectively, (a) the First Supplemental
Trust Indenture, dated as of August 18, 2000, between the Borrower and Bank One
Trust Company, N.A. as Trustee, supplementing the Indenture dated as of April 2,
1999, authorizing the issuance and delivery of up to $190,000,000 aggregate
principal amount of 8.500% senior notes due 2005, and (b) the Second
Supplemental Trust Indenture, dated as of August 18, 2000, between the Borrower
and Bank One Trust Company, N.A. as Trustee, supplementing the Indenture dated
as of April 2, 1999, authorizing the issuance and delivery of up to $200,000,000
aggregate principal amount of 8.875% senior notes due 2010.

        "Senior Subordinated Note Indenture" means the Third Supplemental Trust
Indenture, dated as of August 13, 2001, between the Borrower and Bank One Trust
Company, N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $300,000,000 aggregate principal
amount of 10.875% senior subordinated notes due 2008.

        "Settlement Reimbursement Payment" means any Released Amounts that are
released to reimburse the Borrower for Permitted Repayments described in
clause (ii) of the definition thereof paid by the Borrower after the date on
which a Permitted Disposition has occurred.

        "Shareholders' Equity" means, as of any date of determination for the
Borrower and its Subsidiaries on a consolidated basis, shareholders' equity as
of that date determined in accordance with GAAP, but excluding (a) up to
$10,000,000 in cash losses associated with the closure of the pulp mill located
in Chetwynd, British Columbia, (b) up to $50,000,000 in non-cash gains or losses
arising from (i) the pulp mill located in Samoa, California, (ii) the pulp mill
located in Chetwynd, British Columbia, (iii) the 65% interest in a joint venture
in Ireland that has an oriented strand board (OSB) mill, and (iv) the Borrower's
industrial panel products segment, (c) up to $100,000,000 (in the aggregate) in
non-cash items and non-cash gains or losses arising from Permitted Dispositions
and (d) all non-cash charges related to FASB 142 adjustments.

        "Solvent" means, as to any Person at any time, that (a) the fair value
of the property of such Person on a going concern basis is greater than the
amount of such Person's liabilities (including contingent liabilities), as such
value is established and such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the New York Uniform Fraudulent Conveyance Act or any similar state statute
applicable to such Person or any of its Subsidiaries; (b) the present fair
salable value of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including contingent
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.

        "Specified Assets" shall have the meaning given such term in
Section 7.05(a)(ii).

        "Stock" means all shares, options, warrants, general or limited
partnership interests, units or other equivalents (regardless of how designated)
of or in a corporation, general partnership,

21

--------------------------------------------------------------------------------




limited partnership, limited liability company, unlimited liability company,
joint stock company, or equivalent entity whether voting or nonvoting, including
common stock and preferred stock.

        "Stock Option Plan" means any stock option, stock purchase or other
equity-based compensation plan or arrangement established or entered into for
the benefit of any employee, director or consultant of the Borrower or any
Subsidiary.

        "Subsidiary" of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity (a) of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person and (b) the financial statements of
which are consolidated with those of such Person in accordance with GAAP. Unless
otherwise specified, all references herein to a "Subsidiary" or to
"Subsidiaries" shall refer to a Subsidiary or Subsidiaries of the Borrower;
provided, that the term "Subsidiary" shall not include any Dissolving Subsidiary
unless the dissolution of such Dissolving Subsidiary has not been completed by
July 31, 2002.

        "Swap Contract" means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

        "Swap Termination Value" means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

        "Synthetic Lease Obligation" means the monetary obligation of a Person
under any synthetic lease, tax retention operating lease, or similar financing
product under which the Indebtedness is considered borrowed money indebtedness
for tax purposes but is classified as an operating lease under GAAP.

        "Target Date" has the meaning specified in Section 2.14(b)(ii)(D).

        "Taxes" has the meaning specified in Section 3.01(a).

        "Tender Offer Payment" shall mean any payment of principal or interest
pursuant to a tender offer, redemption or other purchase, prepayment or
defeasance prior to their stated maturity of amounts outstanding under any the
notes issued pursuant to the Indentures (other than a Market

22

--------------------------------------------------------------------------------




Order Payment), together with any tender offer, redemption, purchase price or
prepayment premiums, make-whole payments, accelerated fees and other prepayment
charges required to be paid in connection therewith and any legal fees,
financial advisory fees and other transaction costs incurred by the Borrower in
connection therewith.

        "Third Amendment" means the Third Amendment to Credit Agreement among
the Borrower, the Agent and the Lenders dated as of August 2, 2002.

        "Third Amendment Effective Date" means the "Effective Date" as defined
in the Third Amendment.

        "Threshold Amount" means $25,000,000.

        "Timber Notes Receivable" means, collectively, (i) the promissory notes
in the principal amount of approximately $50,000,000 by Sierra Pacific
Industries in favor of L-P SPV, Inc., a Delaware corporation, and (ii) the
promissory notes in the principal amount of approximately $354,000,000 by
Simpson Timber Company in favor of L-P SPV2, LLC, a Delaware limited liability
company.

        "Type" means, with respect to a Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

        "UCC" means the Uniform Commercial Code.

        "Unfunded Pension Liability" means the excess of a Pension Plan's
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan's assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

        "Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

        "Voting Percentage" means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender's Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender's Loans, plus (B) such Lender's Pro Rata Share of the Outstanding Amount
of L/C Obligations, then constitutes of (ii) the Outstanding Amount of all Loans
and L/C Obligations; provided, however, that if any Lender has failed to fund
any portion of the Loans or participations in L/C Obligations required to be
funded by it hereunder, until cure of such failure, such Lender's Voting
Percentage shall be deemed to be -0-, and the respective Pro Rata Shares and
Voting Percentages of the other Lenders shall be recomputed for purposes of this
definition and the definition of "Required Lenders" without regard to such
Lender's Commitment or the outstanding amount of its Loans and L/C Advances, as
the case may be.

        "Wachovia" means Wachovia Bank, N.A.

        1.02    Other Interpretive Provisions.    

        With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

        (a)  The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

        (b)  (i) The words "herein" and "hereunder" and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

        (ii)  Unless otherwise specified, Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

23

--------------------------------------------------------------------------------

        (iii)  The term "including" is by way of example and not limitation.

        (iv)  The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, and whether in physical or electronic form.

        (c)  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."

        (d)  Section headings herein and the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

        1.03    Accounting Terms.    

        (a)  All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

        (b)  If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

        1.04    Rounding.    

        Any financial ratios required to be maintained by the Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

        1.05    References to Agreements and Laws.    

        Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

24

--------------------------------------------------------------------------------





ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


        2.01    Loans.    

        Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a "Loan") to the Borrower from
time to time on any Business Day during the period from the Closing Date to the
Maturity Date, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender's Commitment; provided, however, that after giving effect
to any Borrowing, (i) the aggregate Outstanding Amount of all Loans and L/C
Obligations shall not exceed the lesser of (x) the Aggregate Commitments and
(y) the sum of the Cash Collateral and the Collateral Value of the Borrowing
Base, and (ii) the aggregate Outstanding Amount of the Loans of any Lender, plus
such Lender's Pro Rata Share of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender's Commitment. Within the limits of each Lender's
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

        2.02    Borrowings, Conversions and Continuations of Loans.    

        (a)  Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Loans as the same Type shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 9:00 a.m., San Francisco time, three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) 9:00 a.m., San Francisco time, on the requested date of any Borrowing of
Base Rate Loans. Each such telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans as the same Type, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or in the case of a
non-requested conversion or continuation, continued as or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

        (b)  Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later

25

--------------------------------------------------------------------------------




than 10:00 a.m., San Francisco time, on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
by the Borrower; provided, however, that if, on the date of the Borrowing
(whether an initial Borrowing, or a conversion or continuation of a Loan) there
are L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, and second,
to the Borrower as provided above.

        (c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders. During the existence of a Default,
the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted, in the case of each such Loan, at the last
day of the Interest Period for such Loan then in effect, to Base Rate Loans.
During the existence of an Event of Default, the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

        (d)  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
The Administrative Agent shall notify the Borrower and the Lenders of any change
in Bank of America's prime rate used in determining the Base Rate promptly
following the public announcement of such change.

        (e)  At any one time, after giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type as of such time, there shall not be more than seven Interest
Periods covering different periods of time in effect with respect to Loans.

        2.03    Letters of Credit.    

        (a)    The Letter of Credit Commitment.    

          (i)  Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue standby Letters of Credit for the account of the Borrower, for the benefit
of the Borrower or any of its Subsidiaries, and to amend or renew Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrower; provided that the L/C Issuers shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in, any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Outstanding Amount of all L/C Obligations and all
Loans would exceed the lesser of the Aggregate Commitments and the sum of Cash
Collateral and the Collateral Value of the Borrowing Base, (y) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender's Pro Rata Share
of the Outstanding Amount of all L/C Obligations would exceed such Lender's
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower's ability to obtain Letters of Credit

26

--------------------------------------------------------------------------------

shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. With respect to each Existing
Letter of Credit, (i) all undrawn face amounts thereof shall constitute L/C
Obligations, (ii) all drawings thereunder not reimbursed by the Borrower as
required in the second sentence of Section 2.03(c)(i) shall constitute
Unreimbursed Amounts, and (iii) the reimbursement obligations with respect
thereto shall be governed by the terms and conditions hereof.

        (ii)  No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

        (A)  any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

        (B)  subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

        (C)  the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;

        (D)  the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer; or

        (E)  such Letter of Credit is in a face amount less than $50,000, or is
to be denominated in a currency other than Dollars.

        (iii)  No L/C Issuer shall be under any obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

        (b)    Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.    

          (i)  Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 8:00 a.m., San Francisco time, at least two
Business Days (or such later date and time as such L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to such L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such

27

--------------------------------------------------------------------------------

beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.

        (ii)  Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer's
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender's Pro Rata
Share times the amount of such Letter of Credit.

        (iii)  If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in it sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an "Evergreen Letter of Credit"); provided that any such Evergreen Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the "Nonrenewal Notice Date") in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to a date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such renewal if (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the Business Day immediately preceding the Nonrenewal
Notice Date (1) from the Administrative Agent that the Required Lenders have
elected not to permit such renewal or (2) from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied. Notwithstanding anything to the contrary
contained herein, the L/C Issuer shall have no obligation to permit the renewal
of any Evergreen Letter of Credit at any time.

        (iv)  Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

        (c)    Drawings and Reimbursements; Funding of Participations.    

          (i)  Upon any drawing under any Letter of Credit, the L/C Issuer that
issued such Letter of Credit shall notify the Borrower and the Administrative
Agent thereof. Not later than 9:00 a.m., San Francisco time, on the date of any
payment by such L/C Issuer under a Letter

28

--------------------------------------------------------------------------------

of Credit (each such date, an "Honor Date"), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrower fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the "Unreimbursed Amount"), and such
Lender's Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Request for Credit Extension). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

        (ii)  Each Lender (including any Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer at the
Administrative Agent's Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 10:00 a.m., San Francisco time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

        (iii)  With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender's payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

        (iv)  Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuers for any amounts drawn under any
Letters of Credit, interest in respect of such Lender's Pro Rata Share of each
such amount shall be solely for the account of the respective L/C Issuer.

        (v)  Each Lender's obligation to make Loans or L/C Advances to reimburse
the L/C Issuers for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against any L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Loans, but not L/C
Advances, pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than the delivery of a Request for Credit
Extension). Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse each L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

29

--------------------------------------------------------------------------------

        (vi)  If any Lender fails to make available to the Administrative Agent
for the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

        (d)    Repayment of Participations.    

          (i)  At any time after any L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent.

        (ii)  If any payment received by the Administrative Agent for the
account of any L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned, each Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect, but in no event to exceed the Maximum
Rate.

        (e)    Obligations Absolute.    The obligation of the Borrower to
reimburse any L/C Issuer for each drawing under each Letter of Credit, and to
repay each L/C Borrowing and each drawing under a Letter of Credit that is
refinanced by a Borrowing, shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

          (i)  any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

        (ii)  the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

        (iii)  any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

        (iv)  any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee

30

--------------------------------------------------------------------------------




of such Letter of Credit, including any arising in connection with any
proceeding under any Debtor Relief Law; or

        (v)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

        The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the relevant L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

        (f)    Role of L/C Issuers.    Each Lender and the Borrower agree that,
(i) in paying any drawing under a Letter of Credit, each L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document, (ii) the L/C
Issuers may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and (iii) the L/C Issuers shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason. No Agent-Related Person nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (x) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (y) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (z) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses or this Section 2.03(f) to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer's willful misconduct or gross negligence or such L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.

        (g)    Cash Collateral.    Upon the request of the Administrative Agent,
(i) if any L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted, after the Honor Date thereof, in
an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount).

        (h)    Applicability of ISP98.    Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the
"International Standby Practices 1998" published by the

31

--------------------------------------------------------------------------------




Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Letter of
Credit.

        (i)    Letter of Credit Fees.    The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit equal to the
Applicable Rate for Eurodollar Rate Loans times the actual daily maximum amount
available to be drawn under each Letter of Credit. Such fee for each Letter of
Credit shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date.

        (j)    Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.    The Borrower shall pay directly to any L/C Issuer that has
issued any Letters of Credit, for such L/C Issuer's own account, a fronting fee
in an amount with respect to each such Letter of Credit equal to the greater of
(i) $1,500 per annum and (ii) 1/8 of 1% per annum on the daily maximum amount
available to be drawn thereunder, calculated as of the last day of each March,
June, September and December, and shall be due and payable quarterly in arrears
on each such day (unless such day is not a Business Day, in which case the
payment date shall be extended to the next succeeding Business Day), commencing
with the first such date to occur after the issuance of such Letter of Credit
(or in the case of any Existing Letter of Credit, the first such date to occur
after the Closing Date) and on the Letter of Credit Expiration Date. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such fees and charges are due and payable
on demand and are nonrefundable.

        (k)    Conflict with Letter of Credit Application.    In the event of
any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

        (l)    Existing Letters of Credit.    The outstanding standby letters of
credit issued for the Borrower by Wachovia identified on Schedule 2.03(l), to
which copies of such letters of credit are attached, shall be "Existing Letters
of Credit" hereunder and Wachovia shall have the rights and obligations of an
L/C Issuer under all the provisions of the Loan Documents, except that Wachovia
shall not and shall not be obligated thereby to issue Letters of Credit.
Wachovia shall exercise any rights or remedies it may have under any
reimbursement agreements executed in connection with the Existing Letters of
Credit and otherwise act in respect of such Existing Letters of Credit at the
direction of the Administrative Agent (at the request of the Required Lenders to
the extent required hereunder). In any such exercise or action, Wachovia shall
be subject to, and entitled to the benefits of, Section 9.01.

        2.04    Optional Prepayments.    

        The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty other than as required under Section 3.05; provided that
(i) such notice must be received by the Administrative Agent not later than
8:00 a.m., San Francisco time, (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 (or the total amount of such Loans outstanding, if less
than $5,000,000) or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 (or the total amount of such Loans outstanding, if less than $500,000)
or a whole multiple of $100,000 in excess thereof. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of such Lender's Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the

32

--------------------------------------------------------------------------------


Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Pro Rata Shares.

        2.05    Mandatory Prepayments; Cash Collateral and Restricted Cash
Collateral.    

        (a)  If for any reason on any date the Outstanding Amount of all Loans
and L/C Obligations at any time exceeds the lesser of (x) the Aggregate
Commitments then in effect and (y) the sum of the Cash Collateral and the
Collateral Value of the Borrowing Base on such date, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess.

        (b)  If the Borrower or any of its Subsidiaries shall at any time or
from time to time consummate a Permitted Disposition, then (i) the Borrower
shall promptly notify the Administrative Agent of the consummation of such
Permitted Disposition (including the amount of the estimated Net Disposition
Proceeds to be received by the Borrower or such Subsidiary), (ii) and, subject
to the second sentence of this Section 2.05(b), immediately upon receipt
thereof, deposit or cause to be deposited such Net Disposition Proceeds in the
Restricted Cash Collateral Account. The Borrower shall not be required to
deposit Net Disposition Proceeds from Permitted Dispositions made at any time
when the Restricted Cash Collateral equals or exceeds the Aggregate Commitments;
provided that all Net Disposition Proceeds of such Permitted Dispositions shall
be placed in a segregated account (the "Segregated Account") and shall only be
used for Permitted Payments to the extent such Permitted Payments would be
permitted to be made under Section 2.14(b) if such Net Disposition Proceeds were
Restricted Cash Collateral. Notwithstanding anything to the contrary herein or
in any Restricted Cash Collateral Agreements, the Borrower shall be entitled to
transfer, at any time, any amounts on deposit in the Restricted Cash Collateral
Account which exceed the Aggregate Commitments at such time to the Segregated
Account. Any such excess amounts so transferred from the Restricted Cash
Collateral Account shall be free and clear of any Lien in favor of the
Administrative Agent and such transfer of such excess amounts shall constitute
evidence of the release of the Administrative Agent's Lien on such excess
amounts.

        (c)  If the Borrower or any of its Subsidiaries shall at any time or
from time to time receive Net Issuance Proceeds from the issuance of equity
securities to any Person other than (i) from any such issuance to the Borrower
or any other Subsidiary, (ii) in the case of any non-wholly owned Subsidiary,
from any such issuance to the Borrower, any Subsidiary and any other owner pro
rata based on such Persons' ownership interests prior to such issuance, and
(iii) from any such issuance pursuant to a Stock Option Plan, then within three
Business Days after receipt of the Net Issuance Proceeds therefrom, subject to
Section 2.05(g), the Borrower shall prepay the Loans in an aggregate principal
amount equal to 50% of such Net Issuance Proceeds.

        (d)  Subject to Section 2.05(e), any prepayment made under 2.05(c), or
that would have been required to be made thereunder but was not because there
were no Loans outstanding, shall result in a permanent reduction of the
Aggregate Commitments by the amount of such prepayment that was made or that
would have been made. Once reduced in accordance with this Section, the
Commitments may not be increased. The Administrative Agent shall promptly notify
the Lenders of any such reduction of Commitments. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share.

        (e)  If a reduction of the Aggregate Commitments as a result of any
prepayment would result in the Aggregate Commitments being less than the
aggregate undrawn face amount of all outstanding Letters of Credit, then such
prepayment shall be Cash Collateralized but the Commitments shall be permanently
reduced under this Section 2.05(e) only after such Letters of Credit are
cancelled or expire in accordance with their terms.

33

--------------------------------------------------------------------------------



        (f)    Prepayment of the Loans pursuant to this Section 2.05 shall be
applied, first, to the payment in full of any L/C Borrowings outstanding,
second, to the payment of Loans constituting Base Rate Loans or matured
Eurodollar Rate Loans, as selected by the Borrower, and third, at the Borrower's
option (which option will not be available if an Event of Default has occurred
and is continuing), to Cash Collateralize Loans constituting unmatured
Eurodollar Rate Loans (which Cash Collateral shall be applied on the maturity
date of the relevant Interest Periods to prepay such Loans in order of their
maturities) or to prepay any Loans constituting unmatured Eurodollar Rate Loans
in the order of the maturity of their Interest Periods and all accrued interest
and amounts payable pursuant to Section 3.05.

        (g)  If under the mandatory prepayment formulas in Sections 2.05(c) the
Borrower would otherwise be required to prepay the Loans in an amount equal to
or greater than $25,000,000 with respect to any individual equity issuance, then
the Borrower shall be required instead to prepay the Loans in an amount equal to
$24,999,999 and Cash Collateralize the remainder of such amount. If and to the
extent any proposed equity issuance would result in the prepayments under this
Section 2.05 to exceed $24,999,999 in the aggregate, then the Borrower shall
prepay the Loans until such aggregate prepayments under this Section 2.05 equal
$24,999,999, and shall either, at its option, (i) Cash Collateralize the excess,
or (ii) subject to the first sentence of this Section 2.05(g), apply the excess
to prepay the Loans and concurrently deliver to the Administrative Agent an
opinion of counsel, reasonably satisfactory to the Administrative Agent, to the
effect that the mandatory prepayment required as a result of such equity
issuance does not violate any Contractual Obligations.

        2.06    Voluntary Reduction or Termination of Commitments.    

        The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or permanently reduce the Aggregate Commitments to an
amount not less than the then Outstanding Amount of all Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., five Business Days prior to the
date of termination or reduction, and (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof. The Administrative Agent shall promptly notify the Lenders of
any such notice of reduction or termination of the Aggregate Commitments. Once
reduced in accordance with this Section, the Commitments may not be increased.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

        2.07    Repayment of Loans.    

        The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Loans outstanding on such date.

        2.08    Interest.    

        (a)  Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate. However, in no event shall the rate of interest payable
pursuant to this Section 2.08 exceed the Maximum Rate.

        (b)  While any Event of Default exists or after acceleration, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations (other than any Hedging Obligations, which shall be governed by the
applicable agreement between the Borrower and the applicable Lender or

34

--------------------------------------------------------------------------------




the applicable Affiliate of a Lender, and without duplication of the Default
Rate of interest on any L/C Borrowings due under Section 2.03(c)(iii)) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

        (c)  Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

        2.09    Fees.    

        In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

        (a)    Commitment Fee.    The Borrower shall pay a commitment fee to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a commitment fee equal to the Commitment Fee Percentage times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C Obligations.
The commitment fee shall accrue at all times from the Closing Date until the
Maturity Date, including at any time during which one or more of the conditions
in Article IV is not met. The commitment fee shall be calculated, and due and
payable, quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date.

        (b)    Arrangement, Administrative, and Upfront Fees.    The Borrower
shall pay an arrangement fee to Bank of America for the Arrangers' accounts, and
shall pay an administrative fee to the Administrative Agent for the
Administrative Agent's own account, in the amounts and at the times specified in
the letter agreement, dated June 29, 2001 (the "Agent/Arranger Fee Letter"),
between the Borrower and Bank of America, as an Arranger and the Administrative
Agent. Direction to Agent and Wire Instructions re Disbursement of Proceeds of
Initial Loan On the Closing Date, the Borrower shall pay to the Administrative
Agent, for the account of the Lenders in accordance with their respective Pro
Rata Shares, an upfront fee in the amount agreed to among each Lender, the
Arrangers and the Borrower. Such upfront fees are for the credit facilities
committed by the Lenders under this Agreement and are fully earned on the date
paid. The upfront fee paid to each Lender is solely for its own account. All
fees shall be fully earned when paid and are nonrefundable for any reason
whatsoever.

        2.10    Computation of Interest and Fees.    

        Interest on Base Rate Loans shall be calculated on the basis of a year
of 365 or 366 days, as the case may be, and the actual number of days elapsed.
Computation of all other types of interest and all fees shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to the payee thereof than a method based on a year of
365 or 366 days. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day.

        2.11    Evidence of Debt.    

        (a)  The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in

35

--------------------------------------------------------------------------------

doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Loans or L/C
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

        (b)  In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.

        2.12    Payments Generally.    

        (a)  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 12:00 noon,
San Francisco time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office. All payments received by the Administrative
Agent after 12:00 noon, San Francisco time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

        (b)  Subject to the definition of "Interest Period," if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

        (c)  Except as provided in Section 9.11, if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, L/C Borrowings, interest and fees then due hereunder, such
funds shall be applied (i) first, toward costs and expenses then owed under
Section 10.04 and amounts payable under Article III, (ii) second, toward
repayment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (iii) third, toward repayment of principal and L/C Borrowings
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and L/C Borrowings then due to such parties.

        (d)  Unless the Borrower or any Lender has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

          (i)  if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative

36

--------------------------------------------------------------------------------

Agent in immediately available funds, at the Federal Funds Rate from time to
time in effect; and

        (ii)  if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
"Compensation Period") at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing, but in no event to exceed the Maximum Rate. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

        A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (d) shall be conclusive, absent manifest
error.

        (iii)  If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable Credit Extension set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

        (e)  The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

        (f)    Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

        2.13    Sharing of Payments.    

        If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, or the participations in L/C
Obligations held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in such Loans made by them and/or such
subparticipations in the participations in L/C Obligations held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender, such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender's ratable share (according to the proportion of
(i) the amount of such paying Lender's required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so

37

--------------------------------------------------------------------------------


recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by law, exercise all
its rights of payment including the right of set-off, but subject to
Section 10.09 with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

        2.14    Security; Release of Collateral.    

        (a)  At all times after the Closing Date, the Obligations shall be
secured in accordance with the Collateral Documents and this Agreement. In
connection with the pledge of any Collateral which is included in the
calculation of the Collateral Value of the Borrowing Base as reflected in a duly
executed Borrowing Base Certificate delivered by the Borrower, the Borrower will
from time to time execute or cause to be executed such security agreements,
control agreements and any other documents incident to the granting or
perfection of the Lien in such Collateral as Administrative Agent may reasonably
request and any such documents will be "Collateral Documents" hereunder. Any
pledge of new Mortgaged Property shall be subject to all of the conditions set
forth in this Agreement relating to Mortgaged Property including those set forth
in Section 4.01 (except that, in the case of Section 4.01(viii)(B), such
appraisal reports shall show that the value of such Mortgaged Property, to the
extent included in the Collateral Value of the Borrowing Base, causes the sum of
the Cash Collateral and the Collateral Value of the Borrowing Base after
inclusion of such Mortgaged Property to equal or exceed the aggregate
Outstanding Amount of all Loans and L/C Obligations).

        (b)  

          (i)  From time to time, the Borrower may request in writing that the
Administrative Agent release its Lien on any portion of the Collateral (other
than Restricted Cash Collateral and Cash Collateral). The Administrative Agent
shall release such Lien on such Collateral, provided that:

        (A)  As of the date of such requested release, no Default or Event of
Default exists or will occur as a result of such release (including any Default
or Event of Default under Section 2.05(a) (shortfall in Collateral Value of
Borrowing Base), calculated as of the date of such release both before and after
giving effect thereto as set forth in a Borrowing Base Certificate certified by
a Responsible Officer of the Borrower);

        (B)  With respect to release of any Collateral which is Collateral (as
defined in the Security Agreement), the inventory Lien securing the Forex
Obligation has been terminated as to the portion of such Collateral being
released and either (x) the principal balance of the Restricted Cash Collateral
Account is at least $30,000,000.00 as of the date of such requested release or
(y) the Interest Coverage Ratio for the Relevant Period as of the date of such
requested release is at least 2.0:1.00, as evidenced by an Interest Coverage
Compliance Certificate;

        (C)  With respect to release of Collateral which is not Collateral (as
defined in the Security Agreement) or Mortgaged Property, the Interest Coverage
Ratio for the Relevant Period as of the date of such requested release is at
least 2.0:1.00, as evidenced by an Interest Coverage Compliance Certificate;

38

--------------------------------------------------------------------------------




        (D)  With respect to release of Collateral which is Mortgaged Property,
on the date of such requested release, new Collateral not currently pledged to
Administrative Agent is pledged to Administrative Agent (which shall include Net
Disposition Proceeds from the Disposition of the Mortgaged Property so released
to the extent that the pledge of such Net Disposition Proceeds is required
pursuant to Section 2.05(b)), which new Collateral if valued as if it were to be
included in the Collateral Value of the Borrowing Base would have a value at
least equal to the Deemed Mortgaged Property Value of the Mortgaged Property
being released as such Mortgaged Property would be valued if included in the
Collateral Value of the Borrowing Base;

        (ii)  From time to time, but not more than monthly in connection with
Settlement Reimbursement Payments, the Borrower may request in writing that the
Administrative Agent release its Lien on any portion of Restricted Cash
Collateral in connection with a Permitted Payment. In such request (a "Release
Request"), the Borrower shall specify the type of Permitted Payment, the amount
of such Restricted Cash Collateral to be released ("Requested Amount"), the date
of such release, which date shall be no earlier than the Binding Commitment Date
applicable to the type of Permitted Payment (the "Requested Release Date"), and
a detailed description of the intended transaction, and the Borrower shall
submit an Interest Coverage Compliance Certificate and a Borrowing Base
Certificate, each calculated as of the date the Release Request is submitted.
The Borrower shall submit the Release Request to the Administrative Agent, not
later than 9:00 a.m., San Francisco time (i) on the day which is nine Business
Days prior to the Requested Release Date if Required Lenders must approve such
request because it is made in connection with the calculation of Projected
Replacement Asset EBITDDA or any Projected Capital Expenditure EBITDDA (a
"Required Lenders Request"), and (ii) no sooner than ten days and no later than
two Business Days prior to the Requested Release Date if such Required Lenders
approval is not needed. The Administrative Agent shall deliver the notice
described in Section 2.14(b)(ii)(F) below to the Borrower (i) within 2 Business
Days after the Borrower submits a Release Request (other than a Required Lenders
Request) and has satisfied the conditions set forth in Section 2.14
(b)(ii)(A),(B),(D) and (E), or (ii) in the case of a Required Lenders Request,
within 9 Business Days, after the Borrower submits such Required Lenders Request
and has satisfied the conditions set forth in Section 2.14 (b)(ii)(A),(B),(D)
and (E), provided that Required Lenders have approved such Required Lenders
Request. Any Lender that does not approve any Required Lenders Request shall
deliver to the Borrower a written statement of its reasonable grounds for its
failure to approve such Required Lenders Request. The Lien on the Requested
Amount, less any amounts retained pursuant to Section 2.14(g), if any, (the
Requested Amount less such amounts shall be referred to as the "Released
Amount") shall be deemed to be released on the Requested Release Date, or
earlier if the Administrative Agent shall have provided the notice described in
Section 2.14(b)(ii)(F) below, provided that:

        (A)  As of the date the Release Request is submitted, no Default or
Event of Default exists or will occur as a result of such release (including any
Default or Event of Default under Section 2.05(a) (shortfall in Collateral Value
of Borrowing Base), calculated as of the date the Release Request is submitted
both before and after giving effect to such release as set forth in a Borrowing
Base Certificate certified by a Responsible Officer of the Borrower);

        (B)  As of the date the Release Request is submitted, the Interest
Coverage Ratio for the Relevant Period is at least 2.0:1.00, as evidenced by an
Interest Coverage Compliance Certificate;

        (C)  In the case of a release of Restricted Cash Collateral in
connection with a Market Order Payment or Tender Offer Payment, as of the
Requested Release Date or

39

--------------------------------------------------------------------------------




such earlier date on which the Administrative Agent shall have provided the
notice described in Section 2.14(b)(ii)(F), either (i) there are no outstanding
Loans or (ii) on or prior to such date, the Borrower shall have delivered to the
Administrative Agent an irrevocable notice pursuant to Section 2.04 that all
outstanding Loans will be prepaid from the Restricted Cash Collateral released
or from the Borrower's other funds;

        (D)  In the case of a release of Restricted Cash Collateral in
connection with a Capital Expenditure, (x) the Release Request has been
submitted after the date on which the aggregate amount of Permitted Debt
Payments (excluding Forex Payments which constitute the pledge of cash or Cash
Equivalents to secure the Forex Obligation) made and applied to the payment of
principal exceeds $150,000,000 (the "Target Date"), and (y) the Released Amount,
when added to all disbursements of Restricted Cash Collateral (excluding any
amounts that have been deposited pursuant to Section 2.14(f) or retained
pursuant to Section 2.14(g) for a Permitted Payment other than a Capital
Expenditure or the purchase of a Replacement Asset) (X) to purchase Replacement
Assets and (Y) for Capital Expenditures, does not exceed fifty percent (50%) of
the Net Disposition Proceeds resulting from Permitted Dispositions made after
the Target Date that have been deposited either in the Restricted Cash
Collateral Account or the Segregated Account;

        (E)  In the case of a release of Restricted Cash Collateral in
connection with a purchase of Replacement Assets, (x) such request has been made
after the date on which the aggregate amount of Permitted Debt Payments
(excluding Forex Payments which constitute the pledge of cash or Cash
Equivalents to secure the Forex Obligation) made and applied to the payment of
principal exceeds $200,000,000, and (y) the Released Amount, when added to all
disbursements of Restricted Cash Collateral (excluding any amounts that have
been deposited pursuant to Section 2.14(f) or retained pursuant to
Section 2.14(g) for a Permitted Payment other than a Capital Expenditure or the
purchase of a Replacement Asset) (X) for Capital Expenditures and (Y) to
purchase Replacement Assets, does not exceed fifty percent (50%) of the Net
Disposition Proceeds resulting from Permitted Dispositions made after the Target
Date that have been deposited either in the Restricted Cash Collateral Account
or the Segregated Account; and

        (F)  The Administrative Agent shall have notified the Borrower that the
conditions set forth in Sections 2.14(b)(ii)(A), (B), (D) and (E) have been
satisfied, and where applicable, that the Required Lenders have approved the
Projected Replacement Asset EBITDDA or Projected Capital Expenditure EBITDDA.

The Administrative Agent shall be entitled to rely without further inquiry, and
shall be fully protected in so relying, upon the accuracy of the certificates
and other documents delivered to the Administrative Agent by the Borrower under
this Section 2.14(b).

Solely for purposes of determining Required Lenders' approval of a Required
Lenders Request, necessary to release the Administrative Agent's Lien on any
Restricted Cash Collateral pursuant to this Section 2.14(b)(ii), unless a Lender
shall have approved in writing any Projected Replacement Asset EBITDDA or any
Projected Capital Expenditure EBITDDA contained in any Interest Coverage
Compliance Certificate by 5:00 p.m., San Francisco time, on the sixth Business
Day after delivery of such Interest Coverage Compliance Certificate by the
Borrower or the Administrative Agent, such Lender will be deemed to have
disapproved such Projected Replacement Asset EBITDDA or Projected Capital
Expenditure EBITDDA. Any Interest Coverage Compliance Certificate delivered
pursuant to Section 2.14(b)(ii) requiring Required

40

--------------------------------------------------------------------------------




Lenders' approval shall be deemed to have been delivered as specified in
Section 10.02 or on the date when such report is posted electronically on
IntraLinks/IntraAgency or other relevant third-party commercial website (if any)
on the Borrower's behalf.

        (c)  The Borrower hereby grants to the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, a Lien
upon all cash, Cash Equivalents and deposit account balances at any time used to
Cash Collateralize any of the Borrower's Obligations hereunder (collectively,
but excluding the Restricted Cash Collateral, the "Cash Collateral"), and
authorizes the Administrative Agent to apply such Cash Collateral to the payment
of L/C Obligations pursuant to Section 9.11(c), to the payment of Eurodollar
Rate Loans pursuant to Section 2.05(f), in each case as and when due. The
Borrower authorizes and directs the Administrative Agent to apply amounts Cash
Collateralized under Section 2.05(g) to Obligations as and when they become due.

        (d)  (i) In connection with the release of its Lien on any Collateral in
accordance with Section 2.14(b)(i), the Administrative Agent shall execute and
deliver to the Borrower such releases or other documents as the Borrower may
reasonably request, at the sole cost of the Borrower, to effect and evidence the
release of such Lien. Once any such Lien is released as to all or any portion of
the Collateral, the property released from such Lien shall no longer be
considered Collateral for purposes of this Agreement.

        (ii)  In connection with the release of its Lien on any the Restricted
Cash Collateral in accordance with Section 2.14(b)(ii), the Administrative Agent
shall execute and deliver to the Borrower such releases or other documents as
the Borrower may reasonably request, at the sole cost of the Borrower, to
evidence the release of such Lien. If the Lien on the Released Amount is deemed
to be released pursuant to Section 2.14(b)(ii), the Borrower shall be entitled
to transfer, in whole or in part, such Released Amount from the Restricted Cash
Collateral Account on any Business Day with the 30 days from and after the
Requested Release Date (or such earlier date as provided in Section 2.14(b)(ii))
solely for the specified Permitted Payment in the applicable Release Request.
Any such transfer shall constitute evidence of the release of the Lien on such
Released Amount. Once any such Lien is released as to all or any portion of the
Restricted Cash Collateral, any such amounts released from such Lien shall no
longer be considered Restricted Cash Collateral for purposes of this Agreement.

        (e)  In connection with any pledge of Collateral to the Administrative
Agent for the benefit of the Lenders, the Borrower shall cause to be delivered
to the Administrative Agent a legal opinion in form and substance satisfactory
to the Administrative Agent relating to such pledge and such other matters as
Administrative Agent shall request, which shall be rendered by U.S. and/or
Canadian counsel as required by Administrative Agent.

        (f)    Subject to Section 2.14(g), promptly, but in any event within 3
Business Days after the Borrower or any of its Subsidiaries determines that any
portion of a Released Amount will not be employed for the Permitted Payment
specified in the applicable Release Request, the Borrower shall deposit or cause
to be deposited such portion of the Released Amount in the Restricted Cash
Collateral Account. Without limiting the foregoing, and subject to
Section 2.14(g), with respect to any Released Amount, the Borrower shall
promptly, but in any event within 3 Business Days after the following events,
deposit or cause to be deposited the portion of the Released Amount not employed
for the applicable Permitted Payment as follows:

          (i)  With respect to a Capital Expenditure or the purchase of
Replacement Assets, the earlier of the date on which the Borrower or any
Subsidiary is no longer subject to a binding commitment for such Capital
Expenditure or purchase of Replacement Assets, as the case

41

--------------------------------------------------------------------------------

may be, or such Capital Expenditure or purchase of such Replacement Assets shall
have been consummated in full;

        (ii)  With respect to a Market Order Payment or Tender Offer, the date
which is 10 days after the last payment of principal with respect to such Market
Order Payment or Tender Offer Payment;

        (iii)  With respect to a Permitted Repayment, the date which is 10 days
after the last payment of principal with respect to such Permitted Repayment;
and

        (iv)  With respect to a Forex Payment (other than a Forex Payment
constituting a reimbursement to the Borrower), the date which is 30 days after
the earlier of the Requested Release Date or such earlier date as provided in
Section 2.14(b)(ii), in either case relating to the Requested Release to effect
such Forex Payment.

All amounts that the Borrower is required to deposit or caused to be deposited
under this Section 2.14(f) shall be referred to as the "Excess Released Amount."

        (g)  Notwithstanding the requirements set forth in the foregoing
Section 2.14(f), on the date that the Borrower must deposit or cause to be
deposited any Excess Released Amount in the Restricted Cash Collateral Account
pursuant to Section 2.14(f), if the conditions set forth in
Section 2.14(b)(ii) have been satisfied with respect to a Released Amount in
connection with a Permitted Payment other than the Permitted Payment generating
such Excess Released Amount, and the Released Amount has not yet been
transferred from the Restricted Cash Collateral Account, the Borrower shall only
be required to deposit, or cause any Subsidiary to deposit the amount of the
Excess Released Amount that exceeds such deemed Released Amount and the deemed
Released Amount shall be reduced by the amount of such Excess Restricted Cash
Collateral retained.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


        3.01    Taxes.    

        (a)  Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as "Taxes"). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) subject
to the last sentence of Section 10.15(a), the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), the Administrative
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

42

--------------------------------------------------------------------------------



        (b)  In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as "Other Taxes").

        (c)  Subject to the last sentence of Section 10.15(a), if the Borrower
shall be required to deduct or pay any Taxes or Other Taxes from or in respect
of any sum payable under any Loan Document to the Administrative Agent or any
Lender, the Borrower shall also pay to the Administrative Agent (for the account
of such Lender) or to such Lender, at the time interest is paid, such additional
amount that such Lender specifies (in reasonable detail) as necessary to
preserve the after-tax yield (after factoring in all taxes, including taxes
imposed on or measured by net income) such Lender would have received if such
Taxes or Other Taxes had not been imposed.

        (d)  The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender (other than for
any withholding permitted by clause (x) of the last sentence of
Section 10.15(a)), (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this subsection (d) shall be made within 30 days after the date
the Lender or the Administrative Agent makes a demand therefor and provides
reasonable evidence of payment.

        (e)  Each Lender that is not an export credit agency hereby represents
that, as of the date it became a Lender under this Agreement, it was not subject
to any Taxes applicable to payments made by the Borrower hereunder.

        3.02    Illegality.    

        If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay interest on the amount so prepaid or converted. Each
Lender agrees, to the extent permitted by applicable law, to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

        3.03    Inability to Determine Rates.    

        If the Administrative Agent determines in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such

43

--------------------------------------------------------------------------------


Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for such Eurodollar Rate Loan, or (c) the
Eurodollar Rate for such Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

        3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.    

        (a)  If any Lender determines that as a result of the introduction of or
any change in or in the interpretation of any Law, or such Lender's compliance
therewith (as so introduced or changed), there shall be any increase in the cost
to such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements utilized, as to Eurodollar Rate Loans, in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

        (b)  If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof (as so
introduced or changed), or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender's obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender's desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

        3.05    Funding Losses.    

        Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

        (a)  any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

        (b)  any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

44

--------------------------------------------------------------------------------

        For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the applicable offshore Dollar interbank market for a comparable amount and for
a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

        3.06    Matters Applicable to all Requests for Compensation.    

        (a)  A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

        (b)  If the Borrower becomes obligated to make any additional or
increased payment with respect to any Lender by reason of Section 3.01(a), or
upon any Lender making a claim for compensation under Section 3.01 or 3.04 or
having its obligations with respect to Eurodollar Rate Loans suspended under
Section 3.02, the Borrower may remove or replace such Lender in accordance with
Section 10.16.

        3.07    Survival.    

        All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations.

        3.08    Dissolving Subsidiaries.    

        Each of ABT Canada Limited., L-P Foreign Sales Corporation,
Louisiana-Pacific, S.A. de C.V. and Louisiana-Pacific Acquisition Inc. (each, a
"Dissolving Subsidiary") is in the process of, or has been, dissolved, and each
such Person has no material assets and no material direct or contingent
liabilities.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


        4.01    Conditions of Initial Credit Extension.    

        The obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

        (a)  Unless waived by all the Lenders (or by the Administrative Agent
with respect to immaterial matters or immaterial items (which shall not include
the incumbency certificate, resolutions, articles or bylaws of the Borrower)
specified in clause (iii) or (iv) below with respect to which the Borrower has
given assurances satisfactory to the Administrative Agent that such items shall
be delivered promptly following the Closing Date), the Administrative Agent's
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:

          (i)  executed counterparts of this Agreement and the Intercreditor
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;

        (ii)  executed Pledge Agreement, Security Agreement and Deed of Trust in
appropriate form for recording, as applicable, together with

        (A)  UCC-1 financing statements executed by the Borrower or the
Subsidiaries, as applicable, to be filed, registered or recorded as necessary or
advisable to perfect the

45

--------------------------------------------------------------------------------

Liens of the Administrative Agent for the benefit of the Lenders under the
Collateral Documents in accordance with applicable law;

        (B)  written advice relating to such Lien and judgment searches as the
Administrative Agent shall have reasonably requested with respect to any of the
Collateral, and such termination statements or other documents, including payoff
letters, as may be necessary to release any Lien not permitted by Section 7.01;

        (C)  evidence that all other actions necessary or, in the reasonable
opinion of the Administrative Agent, desirable, have been taken to perfect and
protect the first priority security interest created by the Collateral Documents
other than the Security Agreement, subject only to Liens permitted under
Section 7.01(c), (d) and (h), and the security interest created by the Security
Agreement, subject only to Liens permitted under Section 7.01(b), (c), (d), (h),
(j) and (o);

        (D)  evidence that adequate arrangements have been made for payment by
the Borrower of any filing or recording tax or fee in connection with the Deed
of Trust;

        (E)  with respect to the Mortgaged Property, standard A.L.T.A. or
comparable policies of title insurance or a binder or binders issued by Fidelity
National Title insuring or undertaking to insure, in the case of a binder, that
the applicable Deed of Trust creates and constitute valid Liens against such
Mortgaged Property in favor of the Administrative Agent, for the benefit of the
Lenders, subject only to exceptions reasonably acceptable to the Administrative
Agent and the Required Lenders, with such endorsements and affirmative insurance
as the Administrative Agent or the Required Lenders may reasonably request;

        (F)  proof of payment of all title insurance premiums, documentary stamp
or intangible taxes, recording fees and mortgage taxes payable in connection
with the recording of the Deed of Trust or the issuance of the title insurance
policies, including sums, if any, due in connection with any future advances
that may be in the form of disbursement instructions and associated payoff
letters approved by the relevant title insurers and reasonably acceptable to the
Administrative Agent;

        (G)  all certificates and instruments representing Pledged Collateral
and such stock transfer powers executed in blank as the Administrative Agent may
specify; and

        (H)  evidence that the Administrative Agent has been named loss payee
under applicable policies of casualty insurance covering the Collateral under
the Security Agreement, and additional insured under all policies of liability
insurance required by the Collateral Documents;

        (iii)  such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

        (iv)  such evidence as the Administrative Agent may reasonably require
to verify that each Loan Party is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction in which
it is required to be qualified to engage in business, including certified copies
of each Loan Party's Organization Documents, certificates of good standing
and/or qualification to engage in business and tax clearance certificates;

        (v)  a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that other than as

46

--------------------------------------------------------------------------------




disclosed in the quarterly financial statements of the Borrower for the period
ended June 30, 2001 or in other public disclosures made by the Borrower or as
disclosed in writing to the Lenders on or before October 16, 2001, there has
been no event or circumstance since the date of the Audited Financial Statements
which has or could be reasonably expected to have a Material Adverse Effect;

        (vi)  opinions of counsel to each Loan Party substantially in the forms
of Exhibits E-1, E-2, and E-3;

      (vii)  evidence that the Existing Credit Facility has been or concurrently
with the Closing Date is being terminated and that satisfactory arrangements
have been made for the payment in full of all obligations thereunder;

      (viii)  a copy of (A) summary appraisal reports with respect to all of the
timberlands owned by the Borrower and its Subsidiaries in Texas and Louisiana,
and (B) detailed appraisal reports with respect to all of the Mortgaged
Property, each in form and substance satisfactory to the Administrative Agent
and the Lenders and prepared by an independent appraiser retained by the
Administrative Agent at the Borrower's expense, and with respect to the
appraisal of the Mortgaged Property, showing that the Collateral Coverage Ratio
is at least 2.0:1.0;

        (ix)  evidence that the Permitted Securitization has closed and that the
Borrower has a Borrowing Base (as defined in the Permitted Securitization Credit
and Security Agreement) of at least $70,000,000;

        (x)  executed copies of the Second Amendment to Standby Purchase and
Note Support Agreement, in form and substance acceptable to the Required
Lenders; and

        (xi)  such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuers or the Required Lenders
reasonably may require.

        (b)  Any fees required to be paid on or before the Closing Date pursuant
to the Loan Documents shall have been paid.

        (c)  The Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

        4.02    Conditions to all Credit Extensions and Conversions and
Continuations.    

        The obligation of each Lender to honor any Request for Credit Extension
(other than a Loan Notice requesting only a conversion of a Loan from a
Eurodollar Rate Loan to a Base Rate Loan) is subject to the following conditions
precedent:

        (a)  The representations and warranties of the Borrower in Article V, of
the Borrower or any Loan Party in any Loan Document, and of the Borrower or any
Loan Party in any document executed and delivered at any time under or in
connection herewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, conversion or continuation, except to
the extent that such representations and warranties provide that they are made
as of an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

        (b)  No Default or Event of Default shall exist, or would result from
such proposed Credit Extension, conversion or continuation.

47

--------------------------------------------------------------------------------




        (c)  The Administrative Agent and, if applicable, the relevant L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof.

        (d)  The Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Required Lenders
reasonably may require.

        Each Request for Credit Extension submitted by the Borrower (other than
a Loan Notice requesting only a conversion of a Loan from a Eurodollar Rate Loan
to a Base Rate Loan) shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


        The Borrower represents and warrants to the Administrative Agent and the
Lenders that:

        5.01    Existence, Qualification and Power; Compliance with Laws.    

        It is duly qualified and is licensed and in good standing under the Laws
of the State of Texas and has complied with all other conditions prerequisite to
its lawfully doing business in each such State. Each Loan Party (a) is a
corporation duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and has
complied with all other conditions prerequisite to its lawfully doing business
in each such jurisdiction, (d) is in compliance with all Laws applicable to such
Loan Party or its properties, and (e) has all requisite corporate power and all
government certificates of authority, licenses, permits, qualifications, and
documentation to own, lease and operate its properties and to carry on its
business as now being, and as proposed to be, conducted, except in each case
referred to in clauses (c), (d) or (e), to the extent that failure to be so
qualified, licensed, in good standing, in compliance, or to have such power,
certificates, qualification or documentation, as applicable, could not
reasonably be expected to have a Material Adverse Effect.

        5.02    Authorization; No Contravention.    

        The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person's Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than the Liens created under the Loan Documents), any
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or (c) violate any Law applicable to such Loan Party.

        5.03    Governmental Authorization.    

        No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except,
with respect to the perfection of the Liens granted to the Administrative Agent
under the Loan Documents for the benefit of the Lenders, such recordings and
filings described in Section 5.09.

48

--------------------------------------------------------------------------------


        5.04    Binding Effect.    

        This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been duly executed and delivered by each Loan Party that is
party thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by Debtor Relief Laws or
by general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

        5.05    Financial Statements; No Material Adverse Effect.    

        (a)  The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) reflect all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, in each case to the extent required to be
so reflected under GAAP consistently applied throughout the period covered
thereby.

        (b)  Since the date of the Audited Financial Statements, other than as
disclosed in the quarterly financial statements of the Borrower for the period
ended June 30, 2001 or in other public disclosures made by the Borrower or as
disclosed in writing to the Lenders on or before October 16, 2001, there has
been no event or circumstance that has or could reasonably be expected to have a
Material Adverse Effect.

        5.06    Litigation.    

        Except as disclosed on Schedule 5.06 there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions provided for
herein, or (b) could reasonably be expected to have a Material Adverse Effect.

        5.07    No Default.    

        Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation which could be reasonably expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing or would be reasonably expected to result from the consummation of
the transactions provided for in this Agreement or any other Loan Document.

        5.08    Ownership of Property; Liens.    

        The Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens other than Liens permitted by Section 7.01. The Borrower has
good record and marketable title to all of the Land and standing Timber (as each
such term is defined in the Deed of Trust), subject to Liens permitted by
Section 7.01(h). As of the Closing Date, there is no financing statement or
other document creating or evidencing a Lien now on file in any public office
covering any of such Land or standing Timber except with respect to Liens
permitted under Section 7.01(g) and (h).

49

--------------------------------------------------------------------------------


        5.09    Collateral Documents.    

        (a)  The provisions of each of the Collateral Documents are effective to
create in favor of the Administrative Agent for the benefit of the Lenders a
legal, valid and enforceable security interest in all right, title and interest
of the Borrower in the personal property Collateral; and, upon (i) the filing of
financing statements in the appropriate governmental offices in the
jurisdictions listed on Schedule 5.09(a) (other than any such governmental
offices that refuse to accept such financing statements because the states in
which such offices are located have modified their laws governing the filing of
such financing statements), (ii) the recording of the Deed of Trust in the Texas
counties identified in Schedule 5.09(b), (iii) the delivery to the
Administrative Agent of the Pledged Collateral, and (iv) the execution and
delivery of the Restricted Cash Collateral Agreements, the Administrative Agent
for the benefit of the Lenders shall have a perfected first priority security
interest in all right, title and interest of the Borrower in the personal
property Collateral other than the Collateral under the Security Agreement and
the Pledge Agreement, subject only to Liens permitted under Section 7.01(c) ,
(d), (h), and (j) and a perfected security interest in all right, title and
interest of the Borrower in the Collateral under the Security Agreement and the
Pledge Agreement, subject in priority only to Liens permitted under
Section 7.01(b), (c), (d), (h), and (j), and, with respect to the Collateral
under the Security Agreement, subject in priority to Liens permitted under
Section 7.01(o), in each case to the extent such perfection may be effected
through the filing of a financing statement or obtaining control under the UCC
or a recording of a deed of trust.

        (b)  The Deed of Trust when delivered will be effective to grant to the
Administrative Agent for the benefit of the Lenders a legal, valid and
enforceable deed of trust lien on all the right, title and interest of the
trustor under the Deed of Trust in the Mortgaged Property described therein.
When the Deed of Trust is duly recorded in the official real property records of
the counties in which the real property described in the Deed of Trust is
located, and the recording fees and taxes in respect thereof are paid and
compliance is otherwise had with the formal requirements of state law applicable
to the recording of deeds of trust generally, (i) the Land and standing Timber
(as each such term is defined in the Deed of Trust) will be subject to a legal,
valid, enforceable and perfected first priority deed of trust or mortgage, as
applicable, subject to no Liens except Liens permitted under Section 7.01(h) and
(ii) the other Mortgaged Property will be subject to a legal, valid, enforceable
and perfected first priority security interest, subject to no Liens except Liens
permitted under Section 7.01(c), (d), (h) and (j).

        (c)  No person other than the Borrower has any mineral estate or any
similar interest in or related to the Mortgaged Property that could, through the
exercise of any right to use the surface of the land constituting Mortgaged
Property for the extraction or development of such minerals or similar interest,
interfere with the growing of timber thereon or the harvest of timber therefrom,
or decrease the value of the Mortgaged Property as currently used, which
interference or decrease could reasonably be expected to have a Material Adverse
Effect.

        (d)  All representations and warranties of the Borrower in the
Collateral Documents and all other Loan Documents (i) are true and correct in
all material respects, except to the extent that such representations and
warranties provide that they are made as of an earlier date, in which case they
are true and correct in all material respects as of such earlier date and
(ii) shall at all times be construed to be for the benefit of the Administrative
Agent and the Lenders, and they shall remain in full force and effect,
notwithstanding the assignment of any of the Collateral Documents or the
foreclosure or the partial release of the Liens created thereunder, in each
case, until the occurrence of the events described in Section 9.11(b)(i).

50

--------------------------------------------------------------------------------




        5.10    Environmental and Zoning Compliance.    

        The Borrower conducts, in the ordinary course of business, for itself
and its Subsidiaries, a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect. The Borrower's use and
operation of the Mortgaged Property are in compliance with all applicable Laws,
including all applicable land use and zoning laws, except to the extent that
non-compliance could not be reasonably expected to have a Material Adverse
Effect.

        5.11    Insurance.    

        The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or its Subsidiaries operate.

        5.12    Taxes.    

        The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are not yet delinquent
(giving effect to any applicable grace or cure period) or are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. To the Borrower's knowledge, there is no
proposed tax assessment against the Borrower or any Subsidiary that could, if
made, be reasonably expected to have a Material Adverse Effect.

        5.13    ERISA Compliance.    

        (a)  Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being or will be processed by the IRS with respect thereto and such
application is or will be within a remedial amendment period and, to the
Borrower's knowledge, nothing has occurred which would prevent, or cause the
loss of, such qualification which is not correctable without cost or at a cost
that is immaterial. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

        (b)  There are no pending or, to the Borrower's knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could be
reasonably expected to result in a Material Adverse Effect.

        (c)  (i) Except as specifically disclosed in Schedule 5.13, no ERISA
Event has occurred within the past 12 years or is reasonably expected to occur;
(ii) except as specifically disclosed in Schedule 5.13, no Pension Plan has any
Unfunded Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of

51

--------------------------------------------------------------------------------




notice under Section 4219 of ERISA, could be reasonably expected to result in
such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

        5.14    Subsidiaries.    

        As of the Closing Date, the Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.14 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.14.

        5.15    Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.    

        (a)  The proceeds of the Loans are to be used solely for the purposes
set forth in and permitted by Section 6.12 and Section 7.13. Neither the
Borrower nor any of its Subsidiaries is engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying margin stock.

        (b)  None of the Borrower, any Person controlling the Borrower, or any
Subsidiary (i) is a "holding company," or a "subsidiary company" of a "holding
company," or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company," within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an "investment
company" under the Investment Company Act of 1940.

        5.16    Solvency.    

        The Borrower and each of its Subsidiaries is Solvent.

        5.17    Disclosure.    

        No statement, information, report, representation, or warranty made by
any Loan Party in any Loan Document or furnished to the Administrative Agent or
any Lender by or on behalf of any Loan Party in connection with any Loan
Document contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

52

--------------------------------------------------------------------------------





ARTICLE VI.
AFFIRMATIVE COVENANTS


        So long as any Lender shall have any Commitment, or any Loan or other
Obligation for the payment of money that has accrued and is payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.11, and 6.13) cause each Subsidiary to:

        6.01    Financial Statements and Timber Reports.    

        Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

        (a)  as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions not reasonably acceptable to the Administrative
Agent; and

        (b)  as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income and
cash flows for such fiscal quarter and for the portion of the Borrower's fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as presenting fairly in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

        (c)  as soon as practicable and in any event (i) within 30 days after
the end of each calendar month, internal monthly consolidated financial
statements of the Borrower and its Subsidiaries by business segment, in
reasonable detail and certified by a Responsible Officer of the Borrower as
presenting, in all material respects, fairly and in a manner consistent with
other such financial statements delivered under this Section 6.01(c), the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries and (ii) within 30 days after the end of each calendar month, a
Borrowing Base Certificate; and

        (d)  as soon as practicable and in any event within 60 days after the
end of each fiscal quarter, either (i) an appraisal report from the same
independent appraiser that produced the initial report provided under
Section 4.01(a)(viii)(B), prepared at the Borrower's expense, as of the end (or
approximately the end) of the immediately preceding fiscal quarter, and in the
form of and using the same appraisal methods and approaches as such initial
report, or (ii) a certificate duly executed by a Responsible Officer of the
Borrower, certifying and setting forth a complete report of all timber
harvesting operations from the Mortgaged Property for such fiscal quarter
(excluding, in the case of subclauses (i) and (ii), any report as to property
which has been released from the Lien of

53

--------------------------------------------------------------------------------




the Deed of Trust prior to the date which is 60 days after the end of such
fiscal quarter or earlier date of preparation of such report) (the "Quarterly
Timber Report"), including the following:

        (A)  a summary of all locations of, and the number of acres
constituting, the Mortgaged Property;

        (B)  a calculation of the Retail Timberlands Value as of the end of such
fiscal quarter;

        (C)  a summary of activity, including a breakdown of harvesting under
stumpage agreements and under other types of agreements, under (A) all
outstanding timber cutting contracts or log sale agreements or auctions or sales
of logs conducted orally on the Mortgaged Property whereby the Borrower, as
seller, is or may become obligated to cut, harvest or otherwise remove timber
from the timberlands and to sell or deliver such timber to third Persons, and
(B) all stumpage and other timber cutting contracts, including Scaling Bureau
summaries of log deliveries under all such contracts or agreements;

        (D)  a summary of the total amount of timber cut from the Mortgaged
Property since the Closing Date and during the previous fiscal quarter
classified by species, total volumes removed and acreage Disposed of with such
additional details as the Required Lenders may reasonably request;

        (E)  an estimate of timber growth during the previous fiscal quarter,
provided that, regardless of the actual amount of such estimate, the addition to
Merchantable Timber Inventory for any consecutive four fiscal quarters based
upon such estimate shall not exceed 4% of Merchantable Timber Inventory at the
end of the fiscal quarter immediately preceding such four fiscal quarters;

        (F)  all proceeds received and revenues generated by such cutting,
harvesting, sale, exchange, or disposition during the previous fiscal quarter
and any other receipts from operation of the timberlands such as wood use fees;

        (G)  a summary of operating costs incurred in connection with such
cutting, harvesting, or removal during the previous fiscal quarter; and

        (H)  a summary of the status of timber harvesting and similar permits
applied for and received by the Borrower.

        (e)  not later than 45 days after notice to the Borrower by the
Administrative Agent of its determination, in its sole discretion, or at the
request of the Required Lenders, that the Mortgaged Property Per-Acre Value may
no longer accurately reflect the average Dollar value per acre of the land
comprising the Mortgaged Property or that the Deemed Mortgaged Property Value
may no longer accurately reflect the value of the Mortgaged Property, a detailed
appraisal report with respect to all of the land comprising Mortgaged Property
as of the date which is 45 days after the date of such notice to Borrower (or
earlier date of preparation of such report), in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders and prepared
by an independent appraiser retained by the Administrative Agent at the
Borrower's expense and approved by the Borrower (which approval shall not be
unreasonably withheld or delayed), setting forth such appraiser's determination
of the average Dollar value per acre of the Mortgaged Property and the Deemed
Mortgaged Property Value.

        6.02    Certificates; Other Information.    

        Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

        (a)  concurrently with the delivery of the financial statements referred
to in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and

54

--------------------------------------------------------------------------------

stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default or, if any such Default or Event of
Default shall exist, stating the nature and status of such event;

        (b)  concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower;

        (c)  no later than 3 Business Days after requested by the Administrative
Agent or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

        (d)  promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower filed with
the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and

        (e)  promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary as the
Administrative Agent, at the reasonable request of any Lender, may from time to
time request.

        6.03    Notices.    

        Promptly (and in any event, with respect to Section 6.03(a), no later
than 5 Business Days after knowledge thereof by a Responsible Officer) notify
the Administrative Agent and each Lender:

        (a)  of the occurrence of any Default or Event of Default;

        (b)  of any matter that has resulted or could be reasonably expected to
have a Material Adverse Effect, including (i) breach or non-performance of, or
any default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

        (c)  of any litigation, investigation or proceeding affecting any the
Borrower or any Subsidiary in which the amount involved exceeds the Threshold
Amount, or in which injunctive relief or similar relief is sought, which relief,
if granted, could be reasonably expected to have a Material Adverse Effect;

        (d)  of the occurrence of any ERISA Event;

        (e)  of any amendment, restatement, extension, supplement, refinancing,
refunding, renewal or other modification of, or waiver or consent with respect
to, the Canadian Credit Facility; and

        (f)    of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

        Each notice pursuant to this Section shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

55

--------------------------------------------------------------------------------

        6.04    Payment of Obligations.    

        Pay and discharge as the same shall become due and payable or before
they become delinquent (giving effect to any applicable grace or cure period),
as the case may be, all its obligations and liabilities, the nonpayment or
nondischarge of which could reasonably be expected to have a Material Adverse
Effect, including (a) all tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property not permitted hereunder;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing or
governing such Indebtedness; except to the extent that any of the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.

        6.05    Preservation of Existence and Rights.    

        Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization; take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, and preserve or renew all of its registered patents, trademarks,
trade names and service marks, except, in each case, in a transaction permitted
by Section 7.04 or 7.05 or to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

        6.06    Maintenance of Properties.    

        (a)  Maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof; (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities; and (d) not cause
or permit any of the Personal Property (as defined in the Deed of Trust) to be
removed from the county in which it was located on the Closing Date, except
items that have become obsolete or worn beyond practical use and that have been
replaced by adequate substitutes having a value equal to, or greater than, the
replaced items when new; except in each case to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

        6.07    Maintenance of Insurance.    

        Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

        6.08    Compliance with Laws.    

        Comply in all material respects with the requirements of all Laws
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

        6.09    Books and Records.    

        Maintain proper books of record and account, in which, in each case, in
conformity with GAAP consistently applied, full, true and correct entries shall
be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

56

--------------------------------------------------------------------------------


        6.10    Inspection Rights.    

        Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

        6.11    Compliance with ERISA.    

        Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance with the applicable provisions of ERISA,
the Code and other Federal or state law; (b) cause each Plan that is qualified
under Section 401(a) of the Code to maintain such qualification; and (c) make
all required contributions to any Plan subject to Section 412 of the Code;
except, in each case, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

        6.12    Use of Proceeds.    

        Use the proceeds of the Credit Extensions for working capital, capital
expenditures, to refinance Indebtedness under the Existing Credit Facility and
Indebtedness permitted hereunder, and other general corporate purposes not in
contravention of any applicable Law or of any Loan Document.

        6.13.    Guaranties; Stock Pledges; Collateral Documents. At any
time:    

        (a)  Cause the following Subsidiaries to execute a guaranty of payment
of the Obligations, substantially in the form of Exhibit B:

          (i)  each existing and future Domestic Subsidiary that holds assets
(excluding intercompany assets) with book value constituting 5% or more of the
aggregate consolidated book value of the assets (excluding intercompany assets)
of the Borrower and its Subsidiaries; and

        (ii)  if the aggregate book value of the assets (excluding intercompany
assets) held by the Borrower and the Subsidiaries that have executed a Guaranty
pursuant to clause (i) of this Section 6.13(a) consists of 15% or less of the
aggregate consolidated book value of assets (excluding intercompany assets) of
the Borrower and its Subsidiaries, then all Domestic Subsidiaries.

Notwithstanding the foregoing, neither the Securitization Subsidiary nor any
Note Financing Subsidiary or any Subsidiary identified on Schedule 6.13(a) shall
be required to execute a guaranty under this Section 6.13(a).

        (b)  Take all actions that the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority Lien in all right, title and interest of
the Borrower in the following percentages of the Borrower's Stock in the
following Subsidiaries, subject only to Liens permitted under Section 7.01,
including the execution of amendments or other documentation in form and
substance reasonably satisfactory to the Administrative Agent in order to add
such percentages of Stock as pledged collateral under the Pledge Agreement, and
the taking of all actions that the Administrative Agent reasonably deems
necessary or advisable to perfect its Lien in such new Pledged Collateral,
including the

57

--------------------------------------------------------------------------------




delivery of all certificates and instruments representing such new Pledged
Collateral and such corresponding stock transfer powers executed in blank as the
Administrative Agent may specify:

          (i)  100% of the Stock of each Domestic Subsidiary that is a
Guarantor;

        (ii)  65% of the Stock of each Foreign Subsidiary that is owned by
either the Borrower or by a Domestic Subsidiary of the Borrower and that holds
assets (excluding intercompany assets) with book value constituting 5% or more
of the aggregate consolidated book value of the assets (excluding intercompany
assets) of the Borrower and its Subsidiaries; and

        (iii)  if the aggregate book value of the assets (excluding intercompany
assets) held by the Borrower and the Subsidiaries that have executed a Guaranty
pursuant to clause (i) of Section 6.13(a) consists of 15% or less of the
aggregate consolidated book value of assets (excluding intercompany assets) of
the Borrower and its Subsidiaries, then 65% of the Stock of each other Foreign
Subsidiary that is owned by either the Borrower or by a Domestic Subsidiary of
the Borrower.

        (c)  Reserved.

        (d)  Do all things necessary or proper to defend title to the Mortgaged
Property, except that defense of a challenge or dispute with respect to such
title shall not be required if the aggregate value of all Mortgaged Property for
which title is being challenged or disputed has an aggregate fair market value
of less than $3,000,000 (as determined in the most recent appraisal of such
Mortgaged Property conducted pursuant to either Section 4.01(a)(viii), 6.01(d),
or 6.01(e)). The Administrative Agent shall have the right, at any time, to
intervene in any suit affecting such title and to employ independent counsel in
connection with any such suit to which it may be a party by intervention or
otherwise; and upon demand Borrower agrees to pay the Administrative Agent all
reasonable costs and expenses paid or incurred by the Administrative Agent in
respect of any such suit affecting title to any such property or affecting the
Liens or rights of the Administrative Agent, for the benefit of the Lenders,
under the Deed of Trust, including reasonable Attorney Costs, and the Borrower
shall indemnify and hold harmless the Administrative Agent from and against any
and all costs and expenses, including any and all cost, loss, damage or
liability that the Administrative Agent may suffer or incur by reason of the
failure or inability of the Borrower, for any reason, to convey the rights,
titles and interests that the Deed of Trust purports to mortgage or assign, and
all amounts at any time so payable by the Borrower under this Section 6.13(d)
shall be secured by the Lien of the Deed of Trust and by the said assignment.

        (e)  Subject to the exception set forth in the first sentence of
Section 6.13(d), protect, warrant and forever defend title to (i) the Land and
standing Timber under and as defined in the Deed of Trust, and (ii) the other
Mortgaged Property, unto the Administrative Agent and the Lenders and their
respective successors and assigns, at the Borrower's expense, against all
persons whomsoever lawfully having or claiming an interest therein or a Lien
thereon, other than, with respect to such Land or standing Timber, Liens
permitted under Section 7.01(h), and with respect to the other Mortgaged
Property, Liens permitted under Sections 7.01(c), (d), (h) and (j).

        (f)    Promptly upon the written request by the Administrative Agent or
the Required Lenders, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, assignments, estoppel certificates,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order (i) to carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) to subject to the Liens created
by any of the Collateral Documents any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) to perfect and maintain the
validity, effectiveness

58

--------------------------------------------------------------------------------




and priority of any of the Collateral Documents and the Liens intended to be
created thereby, subject, in priority, only to Liens permitted under Sections
7.01(c), (d), (h) and (j) (and, with respect to the Liens under the Security
Agreement, Sections 7.01(b) and (o)) and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Administrative Agent and
Lenders the rights granted or now or hereafter granted to the Lenders under any
Loan Document.


ARTICLE VII.
NEGATIVE COVENANTS


        So long as any Lender shall have any Commitment, or any Loan or other
Obligation for the payment of money that has accrued and is payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

        7.01    Liens.    

        Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

        (a)  Liens pursuant to any Loan Document;

        (b)  Liens existing on the Closing Date not otherwise included in the
other subsections of this Section 7.01 and which are listed on Schedule 7.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

        (c)  Liens for taxes, assessments or governmental charges or claims not
yet due or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

        (d)  carriers', warehousemen's, mechanics', materialmen's, repairmen's,
loggers' or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

        (e)  pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

        (f)    Liens to secure (i) the non-delinquent (giving effect to any
applicable grace or cure period) performance of bids, trade contracts (other
than for borrowed money), leases, or statutory obligations, (ii) contingent
obligations on surety, appeal, or performance bonds or letters of credit posted
in lieu thereof and (iii) other non-delinquent (giving effect to any applicable
grace or cure period) obligations of a like nature; in each case, incurred in
the ordinary course of business;

        (g)  easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

59

--------------------------------------------------------------------------------






        (h)  Liens described in Schedule B of the title insurance policies
delivered to and approved by the Administrative Agent under
Section 4.01(a)(ii)(E) or Section 6.13(c) in respect of the Mortgaged Property;

        (i)    Liens securing judgments for the payment of money (except to the
extent fully bonded or covered by independent third-party insurance as to which
the insurer has acknowledged in writing its obligation to cover) in an aggregate
amount not in excess of the Threshold Amount, unless any such judgment remains
undischarged for a period of more than 30 consecutive days during which
execution is not effectively stayed;

        (j)    Liens securing Indebtedness permitted under Section 7.03(e) and
Liens arising under operating leases; provided that (i) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
or proceeds thereof or in which an interest is acquired pursuant to such
operating lease, as applicable, and (ii) any Indebtedness secured thereby does
not exceed the cost of acquiring, improving or constructing the property so
being financed;

        (k)  Liens arising pursuant to the Permitted Securitization;

        (l)    Liens on assets of a Person existing at the time such Person is
merged into, consolidated with, or acquired by the Borrower or any Subsidiary
pursuant to a transaction permitted hereunder; provided, that such Liens were
not incurred in contemplation of such transaction and do not extend to any
assets other than those of the Person merged into, consolidated with, or
acquired by the Borrower or Subsidiary;

        (m)  Liens on assets existing at the time of acquisition of the assets
by the Borrower or any Subsidiary pursuant to an acquisition permitted
hereunder; provided, that such Liens were not incurred in contemplation of such
acquisition and do not extend to any other assets owned by the Borrower or its
Subsidiaries;

        (n)  Liens upon the accounts receivable, warehouse receipts, bills of
lading, inventory, books and records related thereto, and proceeds thereof of
Louisiana-Pacific Canada Ltd. and its Subsidiaries securing their obligations
under the Canadian Credit Facility;

        (o)  Liens upon the Borrower's accounts receivable, inventory, books and
records related thereto and proceeds thereof, and Liens upon the Borrower's or
Louisiana-Pacific Canada, Ltd.'s cash or Cash Equivalents, books and records
related thereto, and proceeds thereof, and Liens upon the Mortgaged Property
subordinate to those of the Administrative Agent for the benefit of the Lenders,
in each case securing the Forex Obligation;

        (p)  Liens in favor of Louisiana Agricultural Finance Authority ("LAFA")
and its assignees on up to 1,000 acres of timberlands and standing timber
thereon in Louisiana, and proceeds thereof, in connection with a release by LAFA
and its assignees of certain liens against the Borrower;

        (q)  Liens securing Note Financings provided that they do not extend
beyond the Purchase Money Notes monetized pursuant thereto, any note purchase
agreement and guaranty or other transaction documents executed in connection
with such Purchase Money Note, deposit and securities accounts established in
connection with any Note Financing and any credit balances, funds or investments
therein, any other indebtedness owed to the Note Financing Subsidiary by the
obligors on the Purchase Money Notes and any guaranty thereof, rights and claims
associated therewith, and any books, records and other documents related thereto
and the proceeds thereof; and

        (r)  Liens arising under agreements relating to Permitted Dispositions
or exchanges of assets permitted under this agreement on assets to be disposed
of or exchanged pursuant thereto or on holdback, escrow, or similar accounts
established in connection therewith.

60

--------------------------------------------------------------------------------




        7.02    Investments.    

        Make any Investments, except:

        (a)  Investments other than those permitted by subsections (b) through
(m) of this Section 7.02 that exist on the Closing Date and are listed on
Schedule 7.02;

        (b)  Investments held by the Borrower or such Subsidiary in the form of
Cash Equivalents or short-term marketable securities;

        (c)  advances for travel, entertainment, relocation and analogous
ordinary business purposes to officers, directors and employees of the Borrower
and Subsidiaries outstanding on the Closing Date, or additional such advances
made after the Closing Date in an aggregate amount not to exceed $7,500,000 at
any time outstanding;

        (d)  Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and worker's compensation, performance and other
similar deposits provided to third parties in the ordinary course of business;

        (e)  Investments (x) of any Subsidiary in the Borrower, (y) by the
Borrower or any Subsidiary in a wholly owned Domestic Subsidiary other than a
Subsidiary identified on Schedule 6.13(a) or (z) of Borrower or any wholly owned
Subsidiary of the Borrower in a Note Financing Subsidiary;

        (f)    Guaranty Obligations permitted by Section 7.03;

        (g)  Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction of claims against any Person, including
pursuant to any plan of reorganization or similar arrangement pursuant to Debtor
Relief Laws;

        (h)  Investments made in Purchase Money Notes, provided that they are
monetized pursuant to Note Financings within sixty (60) days after the related
Permitted Disposition, Investments made in Core Assets or Replacement Assets in
connection with an exchange or the purchase of Replacement Assets permitted
under Section 2.14, Section 7.05(k), and Section 7.05(l), and Investments made
in notes issued under the Indentures, the Installment Notes (as defined in the
Forex Agreement) and notes issued under any other Indebtedness permitted under
Section 7.03 to the extent purchased in connection with a Permitted Debt
Repayment;

        (i)    Investments made in transactions permitted by Section 7.04;

        (j)    Investments in any wholly owned Foreign Subsidiary; provided,
that (i) immediately after any such Investment, the aggregate book value of
assets (excluding intercompany assets) held by the Borrower and its Domestic
Subsidiaries other than Subsidiaries identified on Schedule 6.13(a) consists of
15% or more of the aggregate consolidated book value of assets (excluding
intercompany assets) of the Borrower and its Subsidiaries and (ii) the aggregate
amount of such Investments, excluding Forex Payments received by the Borrower
and paid to Louisiana-Pacific Canada Ltd. in respect of Forex Payments made by
Louisiana-Pacific Canada Ltd., during the term of this Agreement does not exceed
$50,000,000;

        (k)  Investments consisting of acquisitions, by Borrower or any of its
wholly owned Domestic Subsidiaries, of Stock of another Person engaged solely in
a Permitted Business pursuant to which such Person becomes a wholly owned
Subsidiary of Borrower, or of assets constituting a business unit of a Permitted
Business; provided, that: (i) such Person holds no liabilities, in the case of a
Stock acquisition, and no liabilities are assumed, in the case of an asset
acquisition, in each case excluding working capital liabilities; (ii) no Default
or Event of Default shall have occurred and be continuing at the time of the
consummation of such proposed Investment or immediately after

61

--------------------------------------------------------------------------------

giving effect thereto; (iii) the consideration paid by the Borrower or such
Subsidiary consists solely of its capital Stock; (iv) such Investments shall not
exceed $400,000,000 in the aggregate during the term of this Agreement, valued
at fair market value of the Stock used as consideration; (v) the entity to be
acquired had a positive EBIT for the preceding fiscal year and for the 12 month
period ending on the fiscal quarter immediately prior to the date of such
proposed Investment, as demonstrated by such entity's audited financial
statements or other financial statements satisfactory to the Administrative
Agent that are true and correct in all material respects based on the Borrower's
knowledge and due diligence, and for the portion of the current fiscal year
ended with the most recent fiscal quarter, (vi) the Borrower delivers to the
Administrative Agent (1) financial statements, in form and substance
satisfactory to the Administrative Agent, demonstrating compliance with
clause (v) above, and (2) a pro forma Compliance Certificate giving effect to
and including the financial information of the entity to be acquired for the
most recent four (4) fiscal quarters, demonstrating that no Default or Event of
Default exists and (vii) with respect to any such Investments made after the
Third Amendment Effective Date, the Investment is made in a Permitted Business
relating to a Core Asset;

        (l)    Investments constituting obligations under Swap Contracts
permitted under Section 7.03(d) or payments or advances thereunder; and

        (m)  additional Investments not otherwise permitted hereunder that are
made at any time during the term of this Agreement; provided, that
(i) immediately after any such Investment, the aggregate book value of assets
(excluding intercompany assets) held by the Borrower and its Domestic
Subsidiaries other than Subsidiaries identified on Schedule 6.13(a) consists of
15% or more of the aggregate consolidated book value of assets (excluding
intercompany assets) of the Borrower and its Subsidiaries and (ii) the aggregate
amount of such Investments during the term of this Agreement does not exceed
$17,600,000.

        7.03    Indebtedness.    

        Create, incur, assume or suffer to exist any Indebtedness, except:

        (a)  Indebtedness under the Loan Documents;

        (b)  Indebtedness outstanding on the Closing Date not otherwise included
in the other subsections of this Section 7.03 and which is listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

        (c)  the Forex Obligation and Guaranty Obligations of the Borrower or
any Subsidiary in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary;

        (d)  obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person and not for purposes of speculation or taking a "market view;" and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

62

--------------------------------------------------------------------------------




        (e)  Indebtedness in respect of Capital Lease Obligations and Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets
provided that any Lien securing such Indebtedness is permitted under
Section 7.01;

        (f)    Indebtedness of the Borrower or any Subsidiary as a result of an
Investment by the Borrower or any Subsidiary permitted under Section 7.02;

        (g)  Indebtedness of a Subsidiary incurred and outstanding on or prior
to the date on which such Subsidiary was acquired by the Borrower or another
Subsidiary pursuant to an acquisition permitted hereunder; provided, however,
that on the date of such acquisition, after giving pro forma effect thereto and
any related transactions as if the same had occurred at the beginning of the
most recent four fiscal quarters for which financial statements were delivered
pursuant to Section 6.01, the Borrower would be permitted to incur at least
$1.00 of additional Indebtedness without violating the Debt to Capitalization
Ratio test in Section 7.16(b);

        (h)  Indebtedness of the Borrower or any Subsidiary arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn against insufficient funds in the ordinary course
of business; provided, however, that such Indebtedness is extinguished within
five Business Days of incurrence;

        (i)    Indebtedness consisting of contingent obligations under letters
of credit, surety bonds or similar instruments provided that any Lien securing
such Indebtedness is permitted under Section 7.01(f);

        (j)    Indebtedness arising under the Permitted Securitization;

        (k)  Indebtedness of Louisiana-Pacific Canada Ltd. and its Subsidiaries
under the Canadian Credit Facility; and

        (l)    Indebtedness under Note Financings.

        7.04    Fundamental Changes.    

        Merge, consolidate with or into, or convey, transfer, lease or otherwise
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom:

        (a)  any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided, that when any wholly owned Subsidiary is merging with
another Subsidiary, the wholly owned Subsidiary shall be the continuing or
surviving Person, and provided further, that immediately after such merger,
consolidation, conveyance, transfer, lease or Disposition, the aggregate book
value of assets (excluding intercompany assets) held by the Borrower and its
Domestic Subsidiaries other than Subsidiaries identified on Schedule 6.13(a)
consists of 15% or more of the aggregate consolidated book value of assets
(excluding intercompany assets) of the Borrower and its Subsidiaries;

        (b)  any Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Borrower or to a Domestic
Subsidiary; provided that if the seller in such a transaction is a wholly owned
Subsidiary, then the purchaser must also be a wholly owned Subsidiary;

        (c)  any Note Financing Subsidiary may Dispose of all or substantially
all of its assets in connection with a Note Financing; and

        (d)  any Subsidiary may Dispose of all or substantially all of its
assets in connection with a Disposition permitted under Section 7.05(j),
Section 7.05(k) and 7.05(l).

63

--------------------------------------------------------------------------------




        7.05    Dispositions.    

        Make any Disposition or enter into any agreement to make any
Disposition, except the following Dispositions, which other than those described
in Sections 7.05(a) and (b) shall be for fair market value and shall only be
permitted with respect to assets which are not Collateral or which constitute
Collateral being released from the Administrative Agent's Lien prior to or
concurrently with such Disposition in accordance with the provisions hereof
relating to release of such Collateral:

        (a)  Dispositions of (i) obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business, along with
related real property other than Mortgaged Property, if any, up to a maximum
amount during the term of this Agreement of $10,000,000 and (ii) Core Assets and
Non-Core Assets, whether now owned or hereafter acquired, which are Disposed of
in any single transaction the Net Disposition Proceeds of which do not exceed
$100,000 in connection with such single transaction, up to a maximum amount
during the term of this Agreement of $20,000,000 (such assets described in this
Section 7.05(a)(ii) herein referred to as the "Specified Assets");

        (b)  Dispositions of inventory in the ordinary course of business;

        (c)  Dispositions of Cash Equivalents in the ordinary course of
business;

        (d)  exchanges by the Borrower of timberlands for other timberlands in
the ordinary course of business if:

          (i)  at the time of such exchange, no Default or Event of Default
exists or shall result from such exchange (including any Default or Event of
Default under Section 2.05(a) (shortfall in Collateral Value of Borrowing Base)
and, in connection with any exchange of Collateral, Borrower shall have
delivered to Administrative Agent a confirming Borrowing Base Certificate
certified by a Responsible Officer of the Borrower as of the date of such
exchange, including calculations of compliance with Section 2.05(a) both before
and after giving effect to such exchange; and

        (ii)  if the exchange includes Mortgaged Property:

        (A)  the aggregate fair market value of all Mortgaged Property so
exchanged by the Borrower does not exceed on a cumulative basis $50,000,000
during the term of this Agreement;

        (B)  the timberlands to be received in exchange are of at least an
equivalent fair market value to the timberlands that constitute Mortgaged
Property to be exchanged;

        (C)  the Administrative Agent has received, in form and substance
satisfactory to it, copies of appraisals or valuations for the Mortgaged
Property to be exchanged and the other timberlands to be received in the
exchange, which appraisals or valuation shall, in the case of any exchange where
the Borrower is transferring properties (in one or a series of related
transactions) having a fair market value in excess of $10,000,000 to be prepared
by an independent appraiser reasonably acceptable to the Administrative Agent,
and in all other cases the appraisal or other valuation may be prepared by the
Borrower in such form and content as is usual and customary in accordance with
past practices of the Borrower;

        (e)  Any Disposition to the extent it constitutes the granting of a Lien
permitted under Section 7.01, an Investment permitted by Section 7.02, a
transaction permitted by Section 7.04, a Restricted Payment permitted by
Section 7.07, or a sale and leaseback transaction permitted by Section 7.11;

64

--------------------------------------------------------------------------------

        (f)    Dispositions by the Borrower and its Subsidiaries pursuant to the
Permitted Securitization;

        (g)  Dispositions of assets other than the Collateral between or among
the Borrower and one or more Subsidiaries (including any Person that becomes a
Subsidiary in connection with such transaction) or between or among two or more
Subsidiaries (including any Person that becomes a Subsidiary in connection with
such transaction);

        (h)  Dispositions constituting leases or subleases of property of the
Borrower or any Subsidiary in the ordinary course of business and not materially
interfering with the business of the Borrower and the Subsidiaries;

        (i)    Dispositions constituting licenses of intellectual property of
the Borrower or any Subsidiary; and

        (j)    Subject to the Borrower first establishing and maintaining a
Restricted Cash Collateral Account, Permitted Non-Core Asset Dispositions if:

          (i)  at the time of such Permitted Non-Core Asset Disposition no
Default or Event of Default exists or shall result from such Permitted Non-Core
Asset Disposition (including any Default or Event of Default under
Section 2.05(a) (shortfall in Collateral Value of Borrowing Base), and, in
connection with any Permitted Non-Core Asset Disposition of Collateral, Borrower
shall have delivered to Administrative Agent a confirming Borrowing Base
Certificate certified by a Responsible Officer of the Borrower as of the date of
such Disposition, including calculations of compliance with Section 2.05(a) both
before and after giving effect to such Disposition;

        (ii)  the consideration received in such Permitted Non-Core Asset
Disposition is in the form of cash, Cash, Cash Equivalents, or Purchase Money
Notes; and

        (iii)  Net Disposition Proceeds of such Permitted Non-Core Asset
Disposition (including net proceeds of any Note Financing) are deposited into
the Restricted Cash Collateral Account in accordance with, and to the extent
required by, Section 2.05(b) to be held for application in accordance therewith.

        As used herein, "Permitted Non-Core Asset Disposition" means any
Disposition by the Borrower or its Subsidiaries of Non-Core Assets consummated
after the Third Amendment Effective Date (except for Dispositions made in
accordance with Section 7.05(m)), but excluding any Disposition of Collateral
(as defined in the Security Agreement) until the conditions to release of the
Administrative Agent's Lien on such Collateral contained in
Section 2.14(b)(i)(B) hereof are satisfied and until the Borrower obtains any
necessary consents under the Permitted Securitization, if any, and excluding
Disposition of Specified Assets. As used herein, "Non-Core Assets" mean
(i) timberlands, lumber mills, pulp mills, office facilities, distribution
centers, industrial panel plants, plywood plants and the Borrower's wholesale
lumber business including, in each case, related assets, (ii) any plants and
facilities of the Borrower which have been nonoperational for at least ninety
(90) consecutive days immediately prior to Disposition thereof (including assets
which would otherwise constitute Core Assets but for being so nonoperational),
and (iii) all other assets that are not Core Assets;

        (k)  exchanges by the Borrower or any Subsidiary of Non-Core Assets for
Core Assets and Non-Core Assets if:

          (i)  at the time of such exchange, no Default or Event of Default
exists or shall result from such exchange (including any Default or Event of
Default under Section 2.05(a) (shortfall in Collateral Value of Borrowing Base),
and, in connection with any exchange of Collateral, Borrower shall have
delivered to Administrative Agent a confirming Borrowing Base Certificate
certified by a Responsible Officer of the Borrower as of the date of such

65

--------------------------------------------------------------------------------

exchange, including calculations of compliance with Section 2.05(a) both before
and after giving effect to such exchange;

        (ii)  the aggregate fair market value of all Non-Core Assets so
exchanged by the Borrower and its Subsidiaries from the Third Amendment
Effective Date does not exceed on a cumulative basis $300,000,000 during the
term of this Agreement;

        (iii)  the aggregate fair market value of the Core Assets and Non-Core
Assets to be received in exchange (the "Exchange Value") is at least equal to
the fair market value of the Non-Core Assets to be exchanged and the fair market
value of such Core Assets constitutes at least 80% of the Exchange Value; and

        (iv)  the Administrative Agent has been notified of such proposed
exchange and shall have received, in form and substance satisfactory to it,
copies of appraisals or valuations for the Non-Core Assets to be exchanged and
the Core Assets and Non-Core Assets to be received in the exchange, which
appraisals or valuation shall, in the case of any exchange where the Borrower is
transferring Non-Core Assets (in one or a series of related transactions) having
a fair market value in excess of $50,000,000 to be prepared by an independent
appraiser, investment banker or other valuation consultant reasonably acceptable
to the Administrative Agent, and in all other cases the appraisal or other
valuation may be prepared by the Borrower.

        To the extent any transaction includes both a Permitted Disposition and
an exchange under this Section 7.05(k), the component which constitutes a
Permitted Disposition shall be governed by the provisions of this Agreement
relating thereto and the component which is an exchange under this
Section 7.05(k) shall be governed hereby, as if each such component were a
separate transaction.

        (l)    Subject to the Borrower first establishing and maintaining a
Restricted Cash Collateral Account, Permitted Core Asset Dispositions if:

          (i)  at the time of such Permitted Core Asset Disposition no Default
or Event of Default exists or shall result from such Permitted Core Asset
Disposition (including any Default or Event of Default under Section 2.05(a)
(shortfall in Collateral Value of Borrowing Base), and, in connection with any
Permitted Core Asset Disposition of Collateral, Borrower shall have delivered to
Administrative Agent a confirming Borrowing Base Certificate certified by a
Responsible Officer of the Borrower as of the date of such Disposition,
including calculations of compliance with Section 2.05(a) both before and after
giving effect to such Disposition;

        (ii)  the consideration received in such Permitted Core Asset
Disposition is in the form of cash, Cash, Cash Equivalents, Purchase Money Notes
or Replacement Assets; and

        (iii)  Net Disposition Proceeds of such Permitted Core Asset Disposition
(including net proceeds of any Note Financing) are deposited into the Restricted
Cash Collateral Account in accordance with, and to the extent required by,
Section 2.05(b) to be held for application in accordance therewith.

        As used herein, "Permitted Core Asset Disposition" means any Disposition
of Core Assets consummated after the Third Amendment Effective Date, the Net
Disposition Proceeds of which and value of Replacement Assets received in
connection therewith which (valued at fair market value on the date of receipt
by the Borrower and its Subsidiaries as demonstrated to the reasonable
satisfaction of the Administrative Agent, without giving effect to subsequent
changes in value), when added to the Net Disposition Proceeds and value of
Replacement Assets received in connection therewith (valued at fair market value
on the date of receipt by the Borrower and its Subsidiaries as demonstrated to
the reasonable satisfaction of the Administrative Agent, without

66

--------------------------------------------------------------------------------

giving effect to subsequent changes in value) of all other Dispositions of Core
Assets consummated after the Third Amendment Effective Date (including any to be
made concurrently with such Disposition), would not exceed $50,000,000; provided
that Permitted Core Asset Disposition shall exclude any Disposition of
Collateral (as defined in the Security Agreement) until the conditions to
release of the Administrative Agent's Lien on such Collateral contained in
Section 2.14(b)(ii) hereof are satisfied and until the Borrower obtains any
necessary consents under the Permitted Securitization, if any, and any
Disposition of Specified Assets. As used herein, "Core Assets" mean any asset
relating to oriented strand board, composite wood products, engineered wood
products, and plastic building products, excluding any such asset which has been
nonoperational for at least ninety (90) consecutive days immediately prior to
Disposition thereof.

        (m)  Dispositions of Non-Core Assets by Louisiana-Pacific Canada Ltd.,
Louisiana-Pacific Canada Pulp Co., LP Canada Engineered Wood Products Ltd. and
Louisiana Pacific de Mexico, S.A. de C.V., the aggregate Net Disposition
Proceeds of which from and after the Third Amendment Effective Date do not
exceed $30,000,000.00.

        7.06    Lease Obligations.    

        Create, suffer to exist, or commit to incur any obligations for the
payment of rent for any property under any operating lease if such creation,
sufferance or commitment would cause the aggregate annual rents for the Borrower
and its Subsidiaries to exceed $50,000,000 in any fiscal year.

        7.07    Restricted Payments.    

        Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that:

        (a)  each Subsidiary may make Restricted Payments to the Borrower and to
wholly owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock of such Subsidiary on a pro rata basis based on
their relative ownership interests);

        (b)  the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock of such
Person;

        (c)  the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or warrants or options to acquire any such
shares with the proceeds received from the substantially concurrent issue of new
shares of its common stock;

        (d)  the Borrower or any Subsidiary may purchase, redeem, or otherwise
acquire or retire any of its Stock pursuant to a Stock Option Plan; provided
that the aggregate price so paid may not exceed $3,000,000 in any calendar year;
and

        (e)  the Borrower may redeem any share purchase rights issued pursuant
to its share purchase rights plan existing as of the Closing Date (as the same
may be amended from time to time) or any similar successor or replacement share
purchase rights plan, for a redemption price not to exceed $0.01 per share
purchase right, provided that the aggregate price so paid may not exceed
$2,000,000 in any calendar year.

        7.08    ERISA.    

        At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
non-exempt "prohibited transaction" (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material "accumulated funding deficiency" (as defined in Section 302 of ERISA),
which, with respect to each event listed above, could be reasonably expected to
have a Material Adverse Effect.

67

--------------------------------------------------------------------------------


        7.09    Change in Nature of Business.    

        Engage in any material line of business other than any business
conducted by the Borrower and its Subsidiaries on the Closing Date and any
reasonable extension thereof.

        7.10    Transactions with Affiliates.    

        Enter into any transaction of any kind with any Affiliate of the
Borrower (other than a Domestic Subsidiary besides a Subsidiary listed on
Schedule 6.13(a)), except

        (a)  any employment, compensation, benefit or indemnification
arrangement entered into by the Borrower or any Subsidiary in the ordinary
course of business with directors or employees;

        (b)  loans or advances to directors, employees and consultants in the
ordinary course of business or guarantees in respect thereof or otherwise made
on their behalf (including any payments on such guarantees);

        (c)  sales of Stock to Affiliates of the Borrower;

        (d)  arm's-length transactions for fair value with Affiliates that are
otherwise permitted hereunder.

        7.11    Sale and Leaseback Transactions.    

        Enter into any sale and leaseback transaction unless (a) the Borrower or
such Subsidiary, as applicable, can incur any Indebtedness arising from such
transaction without violating Section 7.03, (b) the Borrower or such Subsidiary,
as applicable, can incur any Lien to secure Indebtedness arising from such
transaction without violating Section 7.01, and (c) the gross cash proceeds of
such sale and leaseback transaction are at least equal to the fair market value
of the property that is the subject of the transaction, and (d) the transfer of
assets in that sale and leaseback transaction is permitted by, and the proceeds
of the transaction are applied in compliance with, Section 7.05.

        7.12    Burdensome Agreements.    

        Enter into any Contractual Obligation after the Closing Date that limits
the ability (a) of any Subsidiary to make Restricted Payments to the Borrower,
except for (i) limitations on dividends by any Subsidiary that is a special
purpose vehicle created for the consummation of a financing transaction that is
on terms and conditions satisfactory to the Administrative Agent and the
Required Lenders (it being acknowledged that the Permitted Securitization is
satisfactory) or a Note Financing and (ii) limitations on Restricted Payments by
documents governing acquisition transactions permitted hereunder, or (b) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person pursuant to the pledge of any Stock by the Borrower
under Section 6.13(b) or (c) of any Domestic Subsidiary other than the
Securitization Subsidiary, a Note Financing Subsidiary, or a Subsidiary
identified on Schedule 6.13(a) to execute a Guaranty; in each case, whether or
not circumstances giving rise to the requirement to pledge Stock or execute a
Guaranty has occurred or is likely to occur.

        7.13    Use of Proceeds.    

        Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

68

--------------------------------------------------------------------------------




        7.14    Indentures; Payments on Indebtedness.    

        Make any prepayment on account of, or redemption or acquisition for
value of any portion of, in each case on a voluntary basis, any Indebtedness
where the total principal amount of such Indebtedness exceeds $10,000,000
(except pursuant to the Permitted Securitization, the Obligations and subject to
Section 2.14(b)(ii) above, a Permitted Debt Payment made from amounts deposited
in the Restricted Cash Collateral Account or the Segregated Account or a Forex
Payment made from other amounts held by Louisiana-Pacific Canada Ltd.), or
otherwise agree to amend or modify the payment terms or other terms thereof or
of any term of the Forex Agreement or any Indenture, without the prior written
consent of the Administrative Agent and the Required Lenders, except that only
the consent of the Administrative Agent shall be required for amendments to any
Indenture for the purpose of (a) complying with the requirements of the
Securities and Exchange Commission in order to effect or maintain the
qualification of such Indenture under the Trust Indenture Act of 1939,
(b) adding or changing any of the provisions of such Indenture to the extent
necessary to permit or facilitate the issuances of unsecured debentures, notes,
and other evidences of indebtedness thereunder in bearer form, registrable or
not registrable as to principal, and with or without interest coupons, or to
permit or facilitate the issuance of any such unsecured debentures, notes, and
other evidences of indebtedness in uncertificated form, or (c) evidencing or
providing for the acceptance of appointment thereunder by a successor trustee
with respect to the unsecured debentures, notes, and other evidences of
indebtedness thereunder of one or more series and to add to or change any of the
provisions of such Indenture as may be necessary to provide for or facilitate
the administration of the trust thereunder by more than one trustee, pursuant to
the requirements thereof.

        7.15    Mineral Rights.    

        Grant an interest in any mineral estate or any similar interest in or
related to any Mortgaged Property without simultaneously Disposing of such
Mortgaged Property pursuant to a Disposition otherwise permitted hereunder,
unless such grant in the context of such transaction could not reasonably be
expected to cause the representation in Section 5.09(c) to no longer be true in
all material respects after giving effect to such transaction or otherwise
result in a Material Adverse Effect.

        7.16    Financial Covenants.    

        (a)    Shareholders' Equity.    Permit Shareholders' Equity as of the
end of any fiscal quarter of the Borrower to be less than the sum of
(a) $1,003,850,000, and (b) an amount, not less than 0, equal to 50% of the
cumulative Consolidated Net Income earned in all fiscal quarters after the
fiscal quarter ended June 30, 2001 and (c) an amount equal to 100% of the
aggregate increases in Shareholders' Equity after the Closing Date by reason of
the issuance and sale of capital stock of the Borrower (including upon any
conversion of debt securities of the Borrower into such capital stock).

69

--------------------------------------------------------------------------------

        (b)    Maximum Debt to Capitalization Ratio.    Permit the Debt to
Capitalization Ratio, measured as of the end of each fiscal quarter ending on
the dates listed below, to exceed the percentage set forth opposite such dates:

Fiscal Quarter Ending


--------------------------------------------------------------------------------

  Maximum Debt to Capitalization Ratio

--------------------------------------------------------------------------------

  September 30, 2001   52.5 % December 31, 2001   52.5 % March 31, 2002   52.5 %
June 30, 2002   52.5 % September 30, 2002   52.5 % December 31, 2002   50.0 %
March 31, 2003   50.0 % June 30, 2003   50.0 % September 30, 2003   50.0 %
December 31, 2003 and thereafter   47.5 %

        (c)    Minimum EBITDDA.    Permit Consolidated EBITDDA, for any period
of four consecutive quarters ending on a date listed below, to be less than the
amount set forth opposite such date:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Minimum EBITDDA

--------------------------------------------------------------------------------

December 31, 2001   $ 50,000,000 March 31, 2002   $ 60,000,000 June 30, 2002   $
40,000,000 September 30, 2002   $ 70,000,000 December 31, 2002   $ 120,000,000
March 31, 2003   $ 198,200,000 June 30, 2003   $ 269,300,000 September 30, 2003
  $ 302,500,000 December 31, 2003 and thereafter   $ 330,000,000


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


        8.01    Events of Default.    

        Any of the following shall constitute an Event of Default:

        (a)    Non-Payment.    The Borrower fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any commitment or other fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document, other than Hedging
Obligations that constitute termination obligations under Swap Contracts; or
(iv) within fifteen days after the same becomes due, any Hedging Obligations
that constitute termination obligations under Swap Contracts; or

        (b)    Specific Covenants.    The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 2.14(f),
Section 6.01, 6.02(a), 6.02(b), 6.02(c), 6.05, 6.10 or 6.12 or Article VII; or

70

--------------------------------------------------------------------------------




        (c)    Other Defaults.    Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

        (d)    Representations and Warranties.    Any representation or warranty
made or deemed made by the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document, agreement, instrument or certificate executed
and delivered in connection herewith or therewith proves to have been incorrect
in a material respect when made or deemed made; or

        (e)    Cross-Default.    (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any of its Indebtedness or
Guaranty Obligations (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, and such failure continues after the applicable grace or notice period,
if any, specified in the relevant document on the date of such failure, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guaranty Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto after the expiration of any
cure or grace period applicable to such failure, or any other event occurs, and
continues beyond any cure or grace period applicable thereto, which failure,
default or other event has not been waived and the effect of which is to cause,
or to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guaranty Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased or redeemed (automatically or otherwise) prior to its
stated maturity (other than a mandatory prepayment under Section 8.1 of the Note
Purchase Agreements, dated October 3, 1997 (Sierra) and June 30, 1998 (Simpson)
with respect to notes issued by special purpose subsidiaries of the Borrower and
secured by the Timber Notes Receivable or acceleration or mandatory prepayment
of a Note Financing which is Non-Recourse), or such Guaranty Obligation to
become payable or cash collateral in respect thereof to be demanded (provided
that after Forex Payments have been made constituting cash collateral or cash
deposits equal to at least 100% of the remaining payment obligations under the
Installment Notes (as defined in the Forex Agreement) or the Forex Obligation,
as applicable, this provision shall not apply to the Forex Agreement, the
Installment Notes (as defined in the Forex Agreement) or the indenture under
which such Installment Notes were issued); or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

        (f)    Insolvency Proceedings, Etc.    Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

71

--------------------------------------------------------------------------------




        (g)    Inability to Pay Debts; Attachment.    (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, discharged, stayed,
vacated or fully bonded within 60 days after its issue or levy; or

        (h)    Judgments.    There is entered against the Borrower or any
Subsidiary (i) a final judgment or order for the payment of money (to the extent
such judgment or order is not fully bonded or covered by independent third-party
insurance as to which the insurer does not dispute coverage) in an aggregate
amount exceeding the Threshold Amount, or (ii) any non-monetary final judgment
that has, or could reasonably be expected to have, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

        (i)    ERISA.    (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

        (j)    Invalidity of Loan Documents.    Any Loan Document, at any time
after its execution and delivery and for any reason, ceases to be in force and
effect in any material respect, or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect, other than, in each case, (i) pursuant to the terms of such Loan
Document or the Agreement, (ii) with the agreement of all the Lenders, or
(iii) upon the satisfaction in full of all the Obligations; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, prior to the satisfaction in full of all the Obligations and the
obligations under such Loan Document; or any Loan Party purports unilaterally to
revoke, terminate or rescind any Loan Document; or

        (k)    Change of Control.    There occurs any Change of Control.

        8.02    Remedies Upon Event of Default.    

        If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders,

        (a)  declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

        (b)  declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

        (c)  require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

        (d)  exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

72

--------------------------------------------------------------------------------




provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


ARTICLE IX.
ADMINISTRATIVE AGENT


        9.01    Appointment and Authorization of Administrative Agent.    

        (a)  Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term "agent" herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

        (b)  Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for such L/C Issuer with respect thereto;
provided, however, that each L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term "Administrative Agent" as used in this Article IX
included the L/C Issuers with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuers.

        9.02    Delegation of Duties.    

        The Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

        9.03    Liability of Administrative Agent.    

        No Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for

73

--------------------------------------------------------------------------------


any recital, statement, representation or warranty made by any Person that has
ever been a Loan Party or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Person that has
ever been a Loan Party, or any Affiliate thereof.

        9.04    Reliance by Administrative Agent.    

        (a)  The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Person that has ever been a Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the Lenders.

        (b)  For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

        9.05    Notice of Default.    

        The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default." The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

74

--------------------------------------------------------------------------------


        9.06    Credit Decision; Disclosure of Information by Administrative
Agent.    

        Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Person that has ever been a Loan Party, or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of all Persons that have ever been Loan
Parties hereunder and their respective Subsidiaries, and all applicable bank or
other regulatory Laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
each other Person that are or may become Loan Parties hereunder. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Person that has ever been a Loan
Party or any of their respective Affiliates that may come into the possession of
any Agent-Related Person.

        9.07    Indemnification of Administrative Agent.    

        Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it,
INCLUDING SUCH INDEMNIFIED LIABILITIES CONSTITUTING IN WHOLE OR PART
AGENT-RELATED PERSON'S STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE; provided, however, that no Lender shall be liable for the payment to
any Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Person's own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Aggregate Commitments, the payment
of all Obligations hereunder and the resignation of the Administrative Agent.

75

--------------------------------------------------------------------------------


        9.08    Administrative Agent in its Individual Capacity.    

        Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Stock in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each Person that has been or may be a Loan Party and their
respective Affiliates as though Bank of America were not the Administrative
Agent or an L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding any such Person
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to them. With respect to its
Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or an L/C Issuer, and the terms "Lender"
and "Lenders" include Bank of America in its individual capacity. Without
limiting the generality of the foregoing, each Lender acknowledges that (i) it
is aware of the nature of Bank of America's capacity as a "Standby Lender" (as
defined in the Intercreditor Agreement) and as the "Collateral Agent" under and
as defined in the "Standby Security Agreement" (as defined in the Intercreditor
Agreement), in which capacities it holds a Lien upon the "Security Agreement
Collateral" (as defined in the Intercreditor Agreement) that is senior to the
Lien held by the Administrative Agent, on behalf of the Lenders, in the same
collateral, (ii) it has had an opportunity to request any information or
documentation about such capacities and such Lien, and about the Forex
Obligation and the transactions related thereto, and has received all requested
information and documentation, and (iii) Bank of America may act in such
capacities and may take any actions it deems appropriate to perfect, protect,
enforce, or otherwise exercise its rights with respect to such Lien, each
without regard to its role as the administrative agent hereunder.

        9.09    Successor Administrative Agent.    

        The Administrative Agent may resign as Administrative Agent upon
30 days' notice to the Lenders; provided that any such resignation by Bank of
America shall also constitute its resignation as the L/C Issuer issuing Letters
of Credit hereunder. If the Administrative Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder,
(a) the Person acting as such successor administrative agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and L/C
Issuer, (b) the term "Administrative Agent" shall mean such successor
administrative agent, (c) the term "L/C Issuer" shall mean such successor Letter
of Credit issuer (and, under the conditions and to the limited extent set forth
herein, Wachovia), (d) the retiring Administrative Agent's appointment, powers
and duties as Administrative Agent shall be terminated, and (e) the retiring L/C
Issuer's rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring L/C Issuer or any
other Lender, other than the obligation of the successor L/C Issuer to issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession. After any retiring Administrative Agent's
resignation hereunder as Administrative Agent, the provisions of this Article IX
and Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative

76

--------------------------------------------------------------------------------


Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

        9.10    Other Agents; Lead Managers.    

        None of the Lenders identified on the facing page or signature pages of
this Agreement as a "syndication agent," "documentation agent," "co-agent" or
"lead manager" shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

        9.11    Collateral Matters.    

        (a)  The Administrative Agent is authorized on behalf of all the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action with respect to any Collateral or
the Collateral Documents which may be necessary to perfect and maintain the
perfection of the security interest in and Liens upon the Collateral granted
pursuant to the Collateral Documents. Without excluding the Hedging Lenders from
other references to the Lenders as applicable in this Agreement, the receipt by
the Hedging Lenders of the Liens and other benefits of this Agreement with
respect to the Hedging Obligations shall be deemed to constitute the
authorization by and agreement of each of the Hedging Lenders with respect to
all the matters governed by this Section 9.11 and by Section 10.01.

        (b)  The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and the payment in full of all Loans and all other Obligations (other than
indemnities not then owed) payable under this Agreement and under any other Loan
Document (other than any Hedging Obligation, the term of which extends beyond
the time of such termination of Commitments and payment in full of all other
Obligations), (ii) constituting Collateral or other property Disposed of as part
of or in connection with any Disposition permitted hereunder including under
Section 7.05(d), Section 7.05(j), Section 7.05(k) and Section 7.05(l),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease that has expired or that has been terminated in a transaction permitted
under this Agreement, or that is about to expire and that has not been, and that
is not intended by the Borrower or such Subsidiary to be, renewed or extended,
(iv) consisting of an instrument evidencing Indebtedness or other debt
instrument, if the indebtedness evidenced thereby has been paid in full,
(v) constituting Cash Collateral that arose under Section 2.05(g) that Borrower
elects to apply as a voluntary prepayment under Section 2.06, (vi) as permitted
under Section 2.14 or otherwise expressly permitted under this Agreement, or
(vii) if approved, authorized or ratified in writing by the Required Lenders or
all the Lenders, as the case may be, as provided in Section 10.01(h). The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Guarantor from any Guaranty (x) in connection with
any Disposition permitted hereunder of Stock of a Subsidiary in a transaction
permitted hereunder or (y) if approved, authorized or ratified in writing by all
the Lenders as provided in Section 10.01(g). Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent's authority to release any Guarantor or particular types or items of
Collateral pursuant to this Section 9.11(b).

77

--------------------------------------------------------------------------------






        (c)  All cash proceeds and other amounts realized by the Administrative
Agent from the Collateral after an Event of Default, and all payments received
by the Administrative Agent after an acceleration of the Obligations, shall be
applied in the following priority, on a pro rata basis within each level of
priority: first, to the payment of all costs and expenses owed under
Section 10.04; second, to accrued but unpaid interest on the Loans and L/C
Borrowings, accrued but unpaid letter of credit and commitment fees hereunder,
and amounts owing under Hedging Obligations (other than any Swap Termination
Value owing with respect thereto); third, to payment of outstanding principal of
the Loans and L/C Borrowings, any Swap Termination Values payable with respect
to Hedging Obligations, and to fund Cash Collateralization of any L/C
Obligations; fourth, to payment of all other Obligations then due and payable;
and fifth, the remainder, if any, to Borrower or to whomever may be lawfully
entitled to receive such remainder. Notwithstanding the foregoing sentence, Cash
Collateral for L/C Obligations shall be applied to reimburse the L/C Issuer for
drawings under Letters of Credit issued by it as and when they arise in the same
proportion as the aggregate amount of such Cash Collateral bears to all L/C
Obligations; upon expiration of all outstanding Letters of Credit, any remaining
Cash Collateral for L/C Obligations shall be (i) if an Event of Default exists
and is continuing at such time, applied as provided in the preceding sentence,
(ii) if no Default or Event of Default exists and is continuing at such time,
paid over to the Borrower, or (iii) if a Default exists and is continuing at
such time, held until such time as such Default either matures into an Event of
Default or is cured, at which time it shall be applied as set forth in
clause (i) or (ii) of this sentence, respectively.


ARTICLE X. MISCELLANEOUS


        10.01    Amendments; Consents; Releases.    

        No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby
(other than the Hedging Lenders) and by the Borrower, and acknowledged by the
Administrative Agent, do any of the following:

        (a)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02);

        (b)  postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document;

        (c)  reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clauses (iii) and (iv) of the
proviso below) any fees or other amounts payable to the Lenders hereunder or
under any other Loan Document; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of "Default Rate" or
to waive any obligation of the Borrower to pay interest at the Default Rate;

        (d)  change the percentage of the Aggregate Commitments or of the
aggregate unpaid principal amount of the Loans and L/C Obligations which is
required for the Lenders or any of them to take any action hereunder;

        (e)  change the definition of "Pro Rata Share" or "Voting Percentage"
with respect to any Lender;

78

--------------------------------------------------------------------------------




        (f)    amend this Section or any provision herein providing for consent
or other action by all the Lenders;

        (g)  release any Guarantor from any Guaranty (other than releases
authorized under Section 9.11(b); or

        (h)  release the Liens upon any material portion of the Collateral
(other than releases authorized under Section 2.14 or Section 9.11(b).

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Required
Lenders or each directly affected Lender, as the case may be, affect the rights
or duties of such L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Required Lenders or each directly
affected Lender, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iii) the
Swap Contracts that evidence Hedging Obligations may be entered into, amended,
or terminated from time to time by the Borrower and the relevant Lender or the
relevant Affiliate of a Lender with notice thereof to the Administrative Agent,
and (iv) the Agent/Arranger Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Lender that has a Voting
Percentage of zero shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Pro Rata Share of such
Lender may not be increased without the consent of such Lender. Each Lender
hereby acknowledges that it is aware of the requirements imposed on the Borrower
by virtue of the last sentence of Section 2(a)(i) of the Forex Agreement and the
possibility that such requirements may affect the Borrower's ability to enter
into an amendment to this Agreement.

        10.02    Notices and Other Communications; Facsimile Copies.    

        (a)    General.    Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or (subject to subsection (c) below) electronic mail
address specified for notices on Schedule 10.02; or, in the case of the
Borrower, the Administrative Agent or any L/C Issuer, to such other address as
shall be designated by such party in a notice to the other parties, and in the
case of any other party, to such other address as shall be designated by such
party in a notice to the Borrower, the Administrative Agent and the L/C Issuers.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the intended recipient and
(ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile (x) to the Administrative
Agent, when sent and receipt has been confirmed by telephone and (y) to any
Party other than the Administrative Agent, when sent and received at the
appropriate facsimile number; and (D) if delivered by electronic mail (which
form of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent or any L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 10.02, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.

        (b)    Effectiveness of Facsimile Documents and Signatures.    Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and

79

--------------------------------------------------------------------------------




shall be binding on all Loan Parties, the Administrative Agent and the Lenders.
The Administrative Agent may also require that any such documents and signatures
be confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

        (c)    Limited Use of Electronic Mail and the Internet.    Reports
required to be delivered pursuant to Sections 6.01 or 6.02 shall be deemed to
have been delivered on the date on which the Borrower posts such reports either
(i) on the Borrower's website on the Internet at the website address listed on
Schedule 10.02 or (ii) when such report is posted electronically on
IntraLinks/IntraAgency or other relevant third-party commercial website (if any)
on the Borrower's behalf; provided that (x) Borrower shall deliver paper copies
of such reports to the Administrative Agent or any Lender who requests that the
Borrower deliver such paper copies until written request to cease delivering
paper copies is given by the Administrative Agent or such Lender, (y) the
Borrower shall notify by facsimile or by electronic mail the Administrative
Agent and each Lender of the posting of any such reports, and (z) in every
instance the Borrower shall provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent and each of the Lenders.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the reports referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
reports. Except as provided in this Section 10.02(c), the use of electronic mail
and internet and intranet websites shall not be effective for any notices or
other communications hereunder.

        (d)    Reliance by Administrative Agent and Lenders.    The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by a Responsible
Officer of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by a Responsible Officer of the Borrower, INCLUDING SUCH
LOSSES, COSTS, EXPENSES AND LIABILITIES CONSTITUTING IN WHOLE OR PART SUCH
AGENT-RELATED PERSON'S OR SUCH LENDER'S STRICT LIABILITY, OR COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE, except to the extent that such losses, costs,
expenses or liabilities are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Person. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

        10.03    No Waiver; Cumulative Remedies.    

        No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

        10.04    Attorney Costs, Expenses and Taxes.    

        The Borrower agrees (a) to pay or reimburse each of the Administrative
Agent and BAS (in its capacity as Arranger) for all its reasonable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents

80

--------------------------------------------------------------------------------

and any amendment, waiver, consent or other modification of the provisions
hereof and thereof (whether or not the transactions contemplated hereby or
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all reasonable Attorney
Costs, and (b) to pay or reimburse the Administrative Agent and each Lender for
all costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any "workout" or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all Attorney Costs. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. The
agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

        10.05    Indemnification by the Borrower.    

        Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the "Indemnitees") from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
reasonable Attorney Costs) of any kind or nature whatsoever that may at any time
be imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance, or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower
or any Person that has ever been a Loan Party, or any Environmental Liability
related in any way to the Borrower or any such Person, or (d) any actual or
prospective claim, litigation, investigation, or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto INCLUDING ANY OF THE FOREGOING CONSTITUTING IN
WHOLE OR PART INDEMNITEES' STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE (all the foregoing, collectively, the "Indemnified
Liabilities"); provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to (i) Indemnified Liabilities that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(ii) any material violation of any banking law or regulation by such Indemnitee,
(iii) any liability as between or among any Indemnitee or their respective
shareholders and controlling persons, (iv) any default hereunder by any Person
other than the Borrower, or (v) any Taxes or Other Taxes, except to the extent
such Taxes or Other Taxes are indemnified against by other provisions of this
Agreement. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

        10.06    Payments Set Aside.    

        To the extent that the Borrower makes a payment to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of set-off, and such payment or the proceeds

81

--------------------------------------------------------------------------------


of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

        10.07    Successors and Assigns.    

        (a)  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

        (b)  Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) subject to each
such assignment, determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans (including participations in L/C
Obligations) or the Commitment assigned, and (iii) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement and pay to the Administrative Agent a processing and
recordation fee of $3,500. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from the
effective date specified in each Assignment and Assumption Agreement, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.07, 10.04 and 10.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

82

--------------------------------------------------------------------------------




        (c)  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

        (d)  Any Lender may, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a "Participant") in all or a portion of such Lender's rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender's participations in L/C Obligations)
owing to it); provided that (i) such Lender's obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant, (ii) reduce the principal, interest, fees or other
amounts payable to such Participant, (iii) release any Guarantor from any
Guaranty, or (iv) release all or substantially all of the Collateral, other
than, with respect to clauses (iii) and (iv), releases authorized by
Section 9.11(b). Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

        (e)  A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

        (f)    Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

        (g)  If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice

83

--------------------------------------------------------------------------------




thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth Business Day or if the Borrower has made a reasonable written request to
such Lender, with a copy to the Administrative Agent, for information with
respect to such proposed assignment or Eligible Assignee, in which case the
Borrower shall be deemed to have given its consent five Business Days after such
information is delivered to the Borrower, unless the Borrower expressly refuses
its consent prior to such fifth Business Day.

        (h)  As used herein, the following terms have the following meanings:

        "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
approved by (i) the Administrative Agent, in the case of any assignment of a
Loan, (ii) Bank of America in its capacity as L/C Issuer, and, if Existing
Letters of Credit are outstanding, Wachovia in its capacity as L/C Issuer, and
(iii) unless (A) such Person is taking delivery of an assignment in connection
with physical settlement of a credit derivatives transaction or (B) an Event of
Default has occurred and is continuing, the Borrower (each such approval
referred to in clauses (i) through (iii) not to be unreasonably withheld or
delayed).

        "Fund" means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        (i)    Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days' notice to the Borrower
and the Lenders, resign as an L/C Issuer. In the event of any such resignation
by Bank of America as L/C Issuer, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an L/C Issuer. Bank of America shall retain
all its respective rights and obligations of an L/C Issuer hereunder with
respect to all outstanding Letters of Credit issued by it as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund participations in Unreimbursed Amounts pursuant to Section 2.03(c)).

        10.08    Confidentiality.    

        The Administrative Agent, each L/C Issuer, each Affiliate of a Lender
owed Hedging Obligations, and each Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates' directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty's or
prospective

84

--------------------------------------------------------------------------------


counterparty's professional advisor) to any credit derivative transaction
relating to obligations of the Borrower; (g) with the prior written consent of
the Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
it on a nonconfidential basis from a source other than the Borrower or any of
its Subsidiaries, provided that such source is not bound by a confidentiality
agreement with the Borrower or any of its Subsidiaries known to such
Administrative Agent, L/C Issuer, Affiliate of a Lender owed Hedging
Obligations, or Lender; (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender's or its
Affiliates' investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates, or (j) to the extent such Person is an export
credit agency and is required to disclose such Information by its disclosure
policy. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section,
"Information" means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the Closing Date, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
taken normal and reasonable precautions and exercised reasonably due care to
maintain the confidentiality of such Information.

        10.09    Set-off.    

        In addition to any rights and remedies of the Lenders provided by law,
upon the occurrence and during the continuance of any Event of Default, each
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Person that has ever been a Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
such other Person) to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender to
or for the credit or the account of the respective Loan Parties against any and
all Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

        10.10    Interest Rate Limitation.    

        (a)  Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the "Maximum Rate"). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects

85

--------------------------------------------------------------------------------

thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

        (b)  This Section 10.10(b) shall be null and void and have no force and
effect unless, contrary to the intention of the parties hereto, a court of
competent jurisdiction applies the laws of the State of Texas to the Loan
Documents (other than the Deed of Trust, as provided therein), in which case
this Section 10.10(b) shall apply and shall supersede Section 10.10(a), which
shall then have no force and effect.

          (i)  It is the intention of the parties hereto to conform strictly to
applicable usury laws, and anything herein or in any other Loan Document to the
contrary notwithstanding, the obligation of the Loan Parties shall be subject to
the limitation that payment of interest (for purposes of this Section 10.10(b),
including all amounts constituting interest under applicable usury laws,
regardless of whether denominated as interest) shall not be required to the
extent that receipt or charging thereof would be contrary to provisions of
applicable law limiting rates or amounts of interest which may be contracted
for, charged, received, taken or reserved by any Lender or other recipient
thereof. Accordingly, if the transactions contemplated hereby or by the other
Loan Documents would be usurious under applicable law (including the federal and
state laws of the United States of America, or of any other jurisdiction whose
laws may be mandatorily applicable) with respect to a Lender or other recipient
of such amount, whether due to acceleration of maturity, optional or mandatory
prepayment, or otherwise, then, in that event, notwithstanding anything to the
contrary herein or in any other Loan Document, it is agreed as follows as to
such Lender or other recipient of any such amount:

        (ii)  The provisions of this Section 10.10(b) shall govern and control
over any other provision herein or in any other Loan Document;

        (iii)  The aggregate of all consideration which constitutes interest
under applicable law that is contracted for, charged, received, taken or
reserved under this Agreement or any other Loan Document, or otherwise in
connection with the transactions contemplated hereby or thereby, as to each
Lender or other recipient shall under no circumstances exceed the maximum amount
of non-usurious contract interest permitted by applicable law with respect to
such Lender or other recipient (herein called the "Maximum Rate"), and all
amounts owed hereunder or under any other Loan Document shall be held subject to
reduction and (i) the amount of interest which would otherwise be payable to
such Lender or other recipient hereunder or under any of the other Loan
Documents shall be automatically reduced to the amount allowed under law
applicable to such Lender or other recipient, and (ii) any interest paid in
excess of the Maximum Rate shall be credited on the Obligations owing to such
Lender or other recipient (or if such Obligations have been, or would thereby
be, paid in full, refunded to the applicable Loan Party);

        (iv)  All sums paid, or agreed to be paid, for the use, forbearance and
detention of the amounts owed under the Loan Documents shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term in respect of such amounts owed under the Loan
Documents until payment in full of all such amounts so that the rate or
computation of interest on such Obligations does not exceed the applicable usury
ceiling;

        (v)  If at any time the interest payable pursuant to or in connection
with this Agreement or any of the other Loan Documents exceeds, for any Lender
or other recipient of such amounts, the Maximum Rate, the amount of interest to
accrue to such Lender or other recipient pursuant hereto or pursuant to any of
the other Loan Documents shall be limited to that amount which would have
accrued at the Maximum Rate for such Lender or other recipient, but any
subsequent reductions in the otherwise applicable rate of interest shall not
reduce the interest to accrue pursuant to this Agreement or any other Loan
Document below any Lender's or other recipient's Maximum Rate until the total
amount of interest payable to such Lender or other recipient equals the amount
of interest which would have been payable to such Lender or other recipient but
for the effect of this Section 10.10(b);

86

--------------------------------------------------------------------------------





        (vi)  The right to accelerate maturity of the Obligations or any other
amounts hereunder or under the other Loan Documents does not include the right
to accelerate any interest which has not otherwise accrued on the date of
acceleration;

      (vii)  All computations to determine compliance with the Maximum Rate
shall be made on the basis of the actual number of days elapsed over a year of
365 or 366 days, whichever is applicable; and

      (viii)  The Maximum Rate shall be determined by utilizing the weekly
ceiling from time to time in effect pursuant to Chapter 303 of the Texas Finance
Code, as amended, and in no event shall Chapter 346 of the Texas Finance Code,
as amended, be applicable to this Agreement or any other Loan Document.

        10.11    Counterparts.    

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

        10.12    Integration.    

        This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

        10.13    Survival of Representations and Warranties.    

        All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

        10.14    Severability.    

        Any provision of this Agreement and the other Loan Documents to which
the Borrower is a party that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

        10.15    Foreign Lenders.    

        (a)  Each Lender that is not a "United States Person" within the meaning
of Section 7701(a)(30) of the Code (a "Foreign Lender") shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an

87

--------------------------------------------------------------------------------

assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Person and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Person by the Borrower pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Person by the Borrower pursuant to this Agreement) or such other evidence
satisfactory to the Borrower and the Administrative Agent that such Person is
entitled to an exemption from, or reduction of, U.S. withholding tax. Thereafter
and from time to time, each such Person shall (i) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Person by the Borrower pursuant to this
Agreement, (ii) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (iii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then (x) the Administrative
Agent may withhold from any interest payment to such Person an amount equivalent
to the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction, and (y) the Borrower shall not be required to make any
deductions or payments to any Lender under Section 3.01(a)(i) or Section 3.01(c)
that would otherwise be required thereunder solely as a result of such Lender's
failure to deliver such forms or other documentation.

        (b)  Upon the request of the Administrative Agent, each Lender that is a
"United States person" within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

        (c)  If any Governmental Authority asserts that the Administrative Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all Obligations and the resignation or replacement of the
Administrative Agent.

        10.16    Removal and Replacement of Lenders.    

        (a)  Under any circumstances set forth herein providing that the
Borrower shall have the right to remove or replace a Lender as a party to this
Agreement, the Borrower may, upon notice to such Lender and the Administrative
Agent, (i) remove such Lender by terminating such Lender's Commitment or
(ii) replace such Lender by causing such Lender to assign its Commitment
(without payment of any assignment fee) pursuant to Section 10.07(b) to one or
more other Lenders or Eligible Assignees procured by the Borrower; provided,
however, that if the Borrower elects to exercise such right with respect to any
Lender pursuant to Section 3.06(b), it shall be obligated to remove or replace,
as the case may be, all Lenders that have similar requests for compensation
pursuant to Section 3.01 or 3.04, similar requirements for increased payment
under

88

--------------------------------------------------------------------------------

Section 3.01(a), or similar suspensions of obligations under Eurodollar Rate
Loans under Section 3.02, outstanding at such time. The Borrower shall (x) pay
in full all principal, interest, fees and other amounts owing to such Lender
through the date of termination or assignment (including any amounts payable
pursuant to Section 3.05), (y) in the case of the removal of a Lender under
clause (i) of this Section 10.16(a), provide appropriate assurances and
indemnities (which may include letters of credit) to the L/C Issuers as each may
reasonably require with respect to any continuing obligation of such Lender to
purchase participation interests in any L/C Obligations then outstanding, and
(z) release such Lender from its obligations under the Loan Documents. Any
Lender being replaced shall execute and deliver an Assignment and Assumption
Agreement with respect to such Lender's Commitment and outstanding Credit
Extensions. The Administrative Agent shall distribute an amended Schedule 2.01,
which shall be deemed incorporated into this Agreement, to reflect changes in
the identities of the Lenders and adjustments of their respective Commitments
and/or Pro Rata Shares resulting from any such removal or replacement.

        (b)  In order to make all the Lenders' interests in any outstanding
Credit Extensions ratable in accordance with any revised Pro Rata Shares after
giving effect to the removal or replacement of a Lender, the Borrower shall pay
or prepay, if necessary, on the effective date thereof, all outstanding Loans of
all Lenders, together with any amounts due under Section 3.05. The Borrower may
then request Loans from the Lenders in accordance with their revised Pro Rata
Shares. The Borrower may net any payments required hereunder against any funds
being provided by any Lender or Eligible Assignee replacing a terminating
Lender. The effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect thereto.

        (c)  This Section shall supersede any provision in Section 10.01 to the
contrary.

        10.17    Governing Law.    

        (a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

        (b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

        10.18    Waiver of Right to Trial by Jury.    

        EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING

89

--------------------------------------------------------------------------------


UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        10.19    Time of the Essence.

        Time is of the essence of the Loan Documents.

90

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

--------------------------------------------------------------------------------


Exhibit B


BORROWING BASE CERTIFICATE


TO: BANK OF AMERICA, N.A. (the "Administrative Agent")

        This Certificate is given as of the        day
of                        , 20        pursuant to                        of that
certain Credit Agreement dated as of November 15, 2001 (as amended or modified
from time to time, the "Credit Agreement") between Louisiana-Pacific
Corporation, a Delaware corporation (the "Borrower"), the Administrative Agent
and the Lenders from time to time party thereto. Capitalized terms used herein
shall have the same meanings attributed to such terms in the Credit Agreement.

        The Borrower hereby represents and warrants that the value of the
Collateral in the Borrowing Base as of [insert last date of relevant month or
other relevant date][[before] [after] giving effect to                        ]
is not less than the following:

1.   Balance of Accounts Outstanding:   $                    

--------------------------------------------------------------------------------

   
 
 
(a)
 
Less credit balance, trade discount, or unbilled amount or retention
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(b)
 
Net Balance of Accounts (Line (1) minus 1(a))
 
$
 
 
               

--------------------------------------------------------------------------------

   
2.
 
Aggregate amount of Ineligible Accounts:
 
 
 
 
 
 
 
(a)
 
Not a binding and valid obligation
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(b)
 
Not first priority perfected security interest in account/subject to other liens
(other than liens permitted as provided in definition of Eligible Accounts)
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(c)
 
Obligor a federal government entity
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(d)
 
Account subject to defaults, counterclaims, offsets, or defenses; subject to
recission, cancellation, or avoidance
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(e)
 
Obligor an Affiliate.
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(f)
 
Unacceptable foreign account
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(g)
 
Obligor insolvent, etc.
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(h)
 
Not derived from ordinary course sales
 
$
 
 
               

--------------------------------------------------------------------------------

   
3.
 
Total Ineligible Accounts
 
$
 
 
               

--------------------------------------------------------------------------------

   
4.
 
Total Eligible Accounts (Line 1(b) minus Line 3)
 
$
 
 
               

--------------------------------------------------------------------------------

   
5.
 
Balance of Inventory (Inventory Value)
 
$
 
 
               

--------------------------------------------------------------------------------

   
6.
 
Aggregate Amount of Inventory not eligible:
 
 
 
 
 
 
 
(a)
 
Not owned free and clear (other than liens permitted in definition of Eligible
Inventory)
 
$
 
 
               

--------------------------------------------------------------------------------

   
 
 
(b)
 
No first priority perfected security interest for Agent (other than liens
permitted in definition of Eligible Inventory)
 
$
 
 
               

--------------------------------------------------------------------------------

   
7.
 
Total Ineligible Inventory
 
$
 
 
               

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


8.
 
Total Eligible Inventory (Line 5 minus line 7)
 
$
 
 
               

--------------------------------------------------------------------------------

   
9.
 
Deemed Mortgaged Property Value (as most recently determined in accordance with
the definition of Deemed Mortgaged Property Value)
 
$
 
 
               

--------------------------------------------------------------------------------

   
10.
 
Value of Restricted Cash Collateral Account (as of the Business Day prior to the
date of the Borrowing Base Certificate)
 
$
 
 
               

--------------------------------------------------------------------------------

   
11.
 
Borrowing Base:
 
 
 
 
 
 
 
(i)
 
the lesser of $75,000,000 or 60% of Line 4
 
$
 
 
plus              

--------------------------------------------------------------------------------

   
 
 
(ii)
 
the lesser of $75,000,000 or 40% of Line 8
 
$
 
 
plus              

--------------------------------------------------------------------------------

   
 
 
(iii)
 
50% of Line 9
 
$
 
 
plus              

--------------------------------------------------------------------------------

   
 
 
(iv)
 
100% of Line 10
 
$
 
 
.              

--------------------------------------------------------------------------------

   
12.
 
Total Borrowing Base
(Sum of line 11(i), 11(ii), 11(iii) and 11(iv)
 
$
 
 
               

--------------------------------------------------------------------------------

   
13.
 
Other Cash Collateral Pledged
 
$
 
 
               

--------------------------------------------------------------------------------

   
14.
 
All Collateral (Line 12 plus Line 13)
 
$
 
 
               

--------------------------------------------------------------------------------

   
15.
 
Principal Amount of Revolving Loans
 
$
 
 
               

--------------------------------------------------------------------------------

   
16.
 
L/C Obligations
 
$
 
 
               

--------------------------------------------------------------------------------

   
17.
 
Total Obligations
(Line 15 plus Line 16)
 
$
 
 
               

--------------------------------------------------------------------------------

   
18.
 
Availability Based on All Collateral Line 14 minus Line 17)
 
$
 
 
               

--------------------------------------------------------------------------------

   
19.
 
Revolving Credit Limit Availability (Aggregate Commitments minus aggregate Loans
and L/C Obligations)
 
$
 
 
               

--------------------------------------------------------------------------------

   
20.
 
Letter of Credit Sub-Limit Availability (Letter of Credit Sub-Limit minus
aggregate L/C Obligations)
 
$
 
 
               

--------------------------------------------------------------------------------

   
21.
 
Loan Availability (lesser of Line 18 and Line 19
 
$
 
 
               

--------------------------------------------------------------------------------

   
22.
 
L/C Obligation Availability (lesser of Line 18 and Line 20)
 
$
 
 
               

--------------------------------------------------------------------------------

   

        The Borrower hereby certifies that:

        1.    The foregoing accurately and correctly reflects the matters
addressed therein as reflected on the records of the Borrower on the date
indicated above.

        2.    The Borrower has not permitted and will not permit the total
aggregate amount of Loans and L/C Obligations to exceed the availability
therefor computed in the manner set forth above.

--------------------------------------------------------------------------------




        (1)[3.  No Event of Default or Default exists or will occur as a result
of the requested release, Disposition, or exchange of Collateral or other
transaction with respect to which this Borrowing Base Certificate is submitted].

--------------------------------------------------------------------------------

(1)Section 3 is to be included in all Borrowing Base Certificates other than
those submitted pursuant to Section 6.01(c) of the Credit Agreement and must be
accompanied by a duplicate Borrowing Base Certificate giving effect to the
transaction with respect to which it is submitted.


    LOUISIANA-PACIFIC CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT C


FORM OF INTEREST COVERAGE COMPLIANCE CERTIFICATE


[ Date ]

To:        Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of
November 15, 2001 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Louisiana-Pacific
Corporation, a Delaware corporation (the "Borrower"), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and as
L/C Issuer.

        The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the                        of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

        1.    Subject to the proviso in Paragraph 3 below, attached hereto as
Schedule 1 is a true and accurate calculation of the Interest Coverage Ratio for
the stated Relevant Period.

        2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the period covered by the attached calculation.

        3.    The attached analyses and information are true and accurate on and
as of the date of this Certificate, provided, however, that with respect to
projected and pro forma calculations and any calculations of Projected
Replacement Asset EBITDDA and Projected Capital Expenditure EBITDDA (which
remain subject to approval under the Credit Agreement) included therein, the
financial information and assumptions which underlie and form the basis for the
representations made in this Certificate were reasonable when made, were made in
good faith and continue to be reasonable as of the date hereof (it being
understood that assumptions and forecasts by necessity involve uncertainty and
approximation).

        4.    The Borrower submits this Interest Coverage Compliance Certificate
in connection with the intended [Forex Payment] [Tender Offer Payment] [Market
Order Payment] [Permitted Repayment] [Capital Expenditure] [Replacement Asset
purchase] described in detail in Schedule 2 attached hereto.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                        ,         .

    LOUISIANA-PACIFIC CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Interest Coverage Compliance Certificate(2)
Interest Coverage Ratio for the Relevant Period
As of                        ,        ("Determination Date")
Relevant Period: Four most recent four fiscal quarter period ending on or before
the Determination Date.


Definition


--------------------------------------------------------------------------------

  Consolidated
EDITDDA

--------------------------------------------------------------------------------

   
   
  Total

--------------------------------------------------------------------------------

  Q1

--------------------------------------------------------------------------------

  Q2

--------------------------------------------------------------------------------

  Q3

--------------------------------------------------------------------------------

  Q4

--------------------------------------------------------------------------------

        Consolidated Net Income                                 Net Income      
                          Less: Samoa SAB-30 Recognition                        
        Less: Up to $50mm for non-cash (Samoa, Chetwynd, LCPI, IP)              
                  Less: Up to $10mm cash (Chetwynd)                            
    Less: Up to $100mm non-cash charges relating to assets disposed or to be
disposed                                 Less: FASB 142 non-cash charges        
                        Less: Unusuals for Q1 per Waiver                        
(i)   Total Consolidated Net Income       —   —   —   —
 
 
 
 
Plus: Consolidated Interest Charges
 
 
 
—
 
—
 
—
 
—             Interest and amortization of all premium payment fees, fees,
charges, etc.                                 Plus: Capitalized interest        
                        Plus: Rent under capital leases treated as interest    
                            Less: Interest Income on due Timber Notes (to the
extent of expense)                                 Less: Interest Income on
Purchase Money Notes that are monetized (to the extent of expense)              
      Proforma           Less: Profoma Interest related debt pay down (actual or
assumed)                         (ii)   Total: Consolidated Interest Charges    
                        Other EBITDDA Adjustments                              
  Plus: Accrued taxes (excluding extraordinary items or sale/write down of
assets not in ordinary course of business)                                 Plus:
Depreciation, amortization, and depletion                                 Plus:
Amortization included in Equity in income/loss of unconsolidated affiliate      
              Proforma           Less: Pro Forma EBITDDA from disposed assets  
                  Proforma           Plus: Projected Replacement Asset EBITDDA  
                  Proforma           Plus: Projected Capital Expenditure EBITDDA
                   
 
 
(iii)
 
Total Consolidated EBITDDA
 
 
 
—
 
—
 
—
 
—
 
 
 
 
Interest Coverage Ratio (Ratio of (iii) above to (ii) above)
-            :            
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

(2)By necessity, the computations described in this Compliance Certificate are
less detailed than those contained in the Credit Agreement. In the event of any
conflict between the two, the terms of the Credit Agreement shall in all
instances prevail.

--------------------------------------------------------------------------------


REPLACEMENT SCHEDULE 2.01
COMMITMENTS AND PRO RATA SHARES


Lender


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Pro Rata Share

--------------------------------------------------------------------------------

  Bank of America NA     49,210,526.33   26.315789481 % Wachovia Bank, N.A.    
49,210,526.31   26.315789471 % Royal Bank of Canada     49,210,526.31  
26.315789471 % The Bank of Nova Scotia     29,526,315.79   15.789473684 % Export
Development Canada     9,842,105.26   5.263157893 %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Total   $ 187,000,000.00   100.0000000 %

--------------------------------------------------------------------------------


REPLACEMENT SCHEDULE
5.13 5.13(c) ERISA Compliance


5.13(c)(i)

        On May 4, 2002, the Company announced a program of facility sales and
closures that to the extent implemented may result in a reduction under ERISA
Section 4043(c)(3) of more than 20 percent of the active participants in 2002 or
2003; or more than 25 percent of the active participants in 2002 and 2003, in
either or both of the Louisiana-Pacific Corporation Retirement Account Plan or
the ABTco. Inc. Retirement Plan.

        As such, it would be a Reportable Event, unless the 30 day notice period
has been waived under 29 CFR Section 4043.23(c)(2) or (3). It is not presently
known whether either such waiver will apply and thus it is not presently certain
that either such event would be a Reportable Event under the Credit Agreement.
Such participant reductions may constitute a partial termination of either or
both such Plans, in which event the affected participants must under tax
qualified plan law be vested to the extent their benefits are funded. The
Company has decided to fully vest the affected participants who are not already
vested, by Plan amendment, instead of incurring the substantial administrative
expenses and uncertainties of a vesting to the extent funded determination The
value of the benefits to be fully vested will not exceed $5,000,000.00.

5.13(c)(ii)

        The Company sponsors the Louisiana-Pacific Corporation Retirement
Account Plan. Originally this was a defined benefit pension plan covering
certain hourly employees of LP. Effective January 1, 2000, this was converted to
a cash balance plan covering most non-bargained employees. As of January 1,
2002, on an ongoing basis, the Plan has a surplus of approximately $1,000,000.
As of January 1, 2002, on a plan termination basis, the Plan has an unfunded
liability of approximately $29,000,000.

        The Company sponsors the ABTco, Inc. Retirement Plan. This is a defined
benefit plan covering bargained and non-bargained employees of ABTco. As of
January 1, 2002, on an ongoing basis, the Plan has a surplus of approximately
$1,000,000. As of January 1, 2002, on a plan termination basis, the Plan has an
unfunded liability of approximately $14,000,000.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.4



THIRD AMENDMENT
RECITALS
EXHIBIT A
CREDIT AGREEMENT
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
ARTICLE V. REPRESENTATIONS AND WARRANTIES
ARTICLE VI. AFFIRMATIVE COVENANTS
ARTICLE VII. NEGATIVE COVENANTS
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
ARTICLE IX. ADMINISTRATIVE AGENT
ARTICLE X. MISCELLANEOUS
Exhibit B
BORROWING BASE CERTIFICATE
EXHIBIT C
FORM OF INTEREST COVERAGE COMPLIANCE CERTIFICATE
Interest Coverage Compliance Certificate(2) Interest Coverage Ratio for the
Relevant Period As of , ("Determination Date") Relevant Period: Four most recent
four fiscal quarter period ending on or before the Determination Date.
REPLACEMENT SCHEDULE 2.01 COMMITMENTS AND PRO RATA SHARES
REPLACEMENT SCHEDULE 5.13 5.13(c) ERISA Compliance
